 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 1 of 86 PageID #:435


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER GEORGE PABLE,

      Plaintiff,                                           Case No. 19-cv-7868

v.                                                        Judge Elaine E. Bucklo

CHICAGO TRANSIT AUTHORITY and
CLEVER DEVICES LTD.,

      Defendants.

CHICAGO TRANSIT AUTHORITY,

      Counter-Plaintiff,

v.

CHRISTOPHER GEORGE PABLE,

      Counter-Defendant.

     CHICAGO TRANSIT AUTHORITY’S MOTION TO COMPEL PLAINTIFF
     TO PRODUCE HIS CELL PHONE FOR INSPECTION AND IMAGING AND
           RESPOND TO THE CTA’S REQUEST FOR PRODUCTION
                                       Exhibit List
             Exhibit A      March 18, 2020 Rule 37.2 Letter from E. Babbitt
             Exhibit B      March 25, 2020 Rule 37.2 Letter from T. Duffy
             Exhibit C      June 17, 2020 Email Correspondence from T. Duffy
             Exhibit D      October 13, 2020 Rule 37.2 Letter from E. Babbitt
             Exhibit E      October 15, 2020 written Responses to the CTA’s First RFPs
             Exhibit F      CTA’s First RFPs
             Exhibit G      October 24, 2020 Email Correspondence between E. Babbitt and
                            T. Duffy
             Exhibit H      December 2, 2020 Declaration of Nathan Binder
             Exhibit I      P00134
             Exhibit J      November 24, 2020 Rule 37.2 Letter from E. Babbitt
             Exhibit K      November 29, 2020 email correspondence from T. Duffy
             Exhibit L      CTA’s Third RFPs
             Exhibit M      Plaintiff’s written Response to CTA’s Third RFPs
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 2 of 86 PageID #:436




     EXHIBIT A
   Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 3 of 86 PageID #:437


Elizabeth E. Babbitt
Direct Dial: (312) 836-4116
e-Facsimile: (312) 966-8556
E-Mail: ebabbitt@taftlaw.com

Reference No.: CTA03-GN007
                                      March 18, 2020

VIA EMAIL
Timothy A. Duffy
Law Office of Timothy A. Duffy, P.C.
290 Shadowood Lane
Northfield, IL 60093
tduffy@tduffylaw.com



        Re:     Christopher Pable v. CTA | Case No. 17 cv 7868

Dear Counsel:

        This letter seeks to resolve numerous outstanding discovery issues pursuant to Local Rule
37.2. As an initial matter, and as discussed during the parties’ Rule 26 teleconferences on March
5, 2020 (“March 5 conference”) and on March 12, 2020 (“March 12 conference”), the CTA has
identified certain deficiencies with Plaintiff’s initial production made pursuant to the Mandatory
Initial Discovery Pilot Program (“MIDPP”). The deficiencies in Plaintiff’s MIDPP production
indicate that Plaintiff has failed to preserve potentially relevant evidence. This is especially
troubling given that Plaintiff has been under a duty to preserve all since the day he resigned from
the CTA, as it was clear at that time that he was anticipating litigation against the CTA. See Fed.
R. Civ. P. 37(e); Cohn v. Guaranteed Rate, Inc., 318 F.R.D. 350, 354 (N.D. Ill. 2016). The CTA
therefore reminds Plaintiff, once again, of his preservation obligations, which extends to all: (1)
documents; (2) electronically stored information (“ESI”), including emails, shared files, cloud-
based files, social media messages, and data sources; and (3) other tangible evidence, including
any personal devices Plaintiff was using at the time of his resignation.

Deficiencies in Plaintiff’s MIDPP Production

        Plaintiff’s MIDPP production consisted of fourteen PDFs of various email strings and an
audio file containing a recording Plaintiff apparently took during his resignation meeting. Based
upon its initial review of the PDF documents provided by Plaintiff, the CTA believes this
production is incomplete. By way of example, in P0000033, an email from Michael Haynes to
Plaintiff and Trinity Haynes, Mr. Haynes states: “Just got your text Chris . . . .” Plaintiff has not
produced any text messages relative to this litigation. During the March 12 conference, you stated
that Plaintiff would search and produce any and all such text messages still in existence (i.e. not
deleted by Plaintiff) and preserve the device on which any such messages would have been sent or
received.
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 4 of 86 PageID #:438

                                                                                 Timothy A. Duffy
                                                                                   March 18, 2020
                                                                                           Page 2


       As another example of the deficiencies in Plaintiff’s MIDPP production, P000032 is an
email apparently sent to Ms. Haynes from Mr. Haynes’s Gmail account. Plaintiff is nowhere
copied or included on the email. It is unclear from the face of this document where the email came
from or how it came to be in Plaintiff’s possession (P000001 is another example of this). In this
email, Mr. Haynes’ includes an email from Tim Harrington that was sent to Mr. Haynes’ CTA
email account. Yet, a piece of the chain is missing—how did the email get from Mr. Haynes’ CTA
email account to his personal Gmail account? P000032 does not provide the information necessary
to answer this question.

        The CTA previously requested that Plaintiff produce all ESI in native format so as to allow
the CTA access to the relevant metadata. The CTA renews this request. Native files are necessary
for the CTA to determine the authenticity of these emails and assess the completeness of Plaintiff’s
production. The metadata contained in the native email files will also indicate whether there are
replies or forwarded emails that Plaintiff has failed to produce. Plaintiff cannot simply “cherry-
pick” those messages he deems responsive and not provide the CTA the full universe of potentially
relevant evidence. Further, the native files are necessary to explain how Plaintiff came to be in
possession of the emails, cited above, which only appear to have been sent to Mr. Haynes. Per the
March 12 conference, Plaintiff has agreed to produce native files of Plaintiff’s emails.

        Finally, Plaintiff’s MIDPP production contains only one email, P000053, actually sent by
Plaintiff relating to the matters asserted in the Complaint. That only a single transmittal from
Plaintiff exists strains credibility, particularly in light of the messages he received. The CTA has
asked that Plaintiff conduct additional searches of his personal email account(s). As discussed
during the March 12 conference, Plaintiff is willing to conduct another search of his email
account(s) for the time period of June 1, 2018 through December 31, 2018. The CTA proposes the
following terms for this search: “CTA” “BusTime” “BusTracker” “Clever” “CleverDevices”
“Haynes” “Psomas” “Dayton” “Skeleton” “Key” “Silvestri” “Transit” “Coppoletta” and
“Johnston”. The CTA asks that, in addition to producing any and all email correspondence
responsive to these searches (in native form), Plaintiff also describe the results, including hit
counts, of these searches.

Encryption of Plaintiff’s CTA Hard Drive

        As detailed in my March 4, 2020 email, and discussed during the March 5 conference, it
has come to the CTA’s attention that Plaintiff encrypted both drives on his CTA computer without
the CTA’s knowledge or consent, thereby preventing the CTA from accessing the data contained
on its computer. It is our understanding that the CTA ultimately was able to decrypt Plaintiff’s
primary drive through a decryption key contained on a flash drive Plaintiff had left at his work
station. Plaintiff never mentioned the encryption of his primary hard drive to the CTA, nor
informed the CTA that the drive could be decrypted and accessed through use of the flash drive.
Instead, Plaintiff demanded that the flash drive be returned to him following his resignation,
without any indication as to its significance. See P000053.
   Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 5 of 86 PageID #:439

                                                                                   Timothy A. Duffy
                                                                                     March 18, 2020
                                                                                             Page 3


        Upon obtaining access to Plaintiff’s primary drive, the CTA discovered that Plaintiff had
further encrypted his secondary drive using an unknown software. To date, the CTA has been
unable to decrypt Plaintiff’s secondary drive and therefore cannot access the data stored there. The
CTA has asked Plaintiff to immediately disclose the steps, passwords and any other code necessary
to decrypt this drive, so that the CTA may have full access to its computer. During the March 5
conference, you explained that, according to Plaintiff, the decryption key for Plaintiff’s secondary
drive was saved on Plaintiff’s cell phone. You further stated that when Plaintiff resigned from the
CTA, the CTA “wiped” his cell phone and, in the process, deleted the decryption key. You were
unclear as to whether the cell phone in question was a CTA-issued device or Plaintiff’s personal
cell phone. The CTA has since confirmed that Plaintiff was not issued a CTA phone. The CTA
denies that it ever “wiped” Plaintiff’s personal cell phone, or that Plaintiff ever informed it of the
decryption key saved on this phone. In fact, the message Plaintiff produced (P000053) suggests
that Plaintiff, himself, arranged for such information to be “wiped,” again without the knowledge
or consent of the CTA.

        This remains an open issue. In order to more fully understand the circumstances
surrounding Plaintiff’s encryption of this secondary drive and to enable the CTA to access the data
on this drive, the CTA requests that Plaintiff provide a written explanation of:
                The steps he used to encrypt his secondary drive, including by identifying the type
                 of encryption he used and the devices utilized in the process;
                The steps, passwords, and any code necessary for the CTA to decrypt this drive;
                The materials Plaintiff stored on this secondary, encrypted drive;
                The reason this drive was encrypted by Plaintiff.
The CTA further requests that the cell phone Plaintiff alleges contained the decryption key be
located and preserved for imaging.

Imaging of Plaintiff’s Personal Devices

        In light of the aforementioned deficiencies in Plaintiff’s MIDPP production and your
assertion that the decryption key for the secondary hard drive on Plaintiff’s CTA computer was
stored on Plaintiff’s personal cell phone, the CTA believes imaging of Plaintiff’s cell phone is
necessary. Plaintiff’s actions implicate concerns of spoliation of evidence. Imaging of Plaintiff’s
personal devices is required for the CTA to gain a complete picture of what occurred and to have
full access over the data Plaintiff surreptitiously encrypted on the CTA’s own computer. Moreover,
imaging would be handled by a third-party vendor who would segregate Plaintiff’s private
information and limit the CTA’s access only to information related to this litigation; therefore,
Plaintiff would not be unduly prejudiced by this process.

        Per our discussion during the March 12 conference, Plaintiff is amenable to this process
relative to his “work profile” on his phone. The CTA maintains that it is entitled to an image of
Plaintiff’s entire cell phone, including his non-work related profile. Plaintiff’s own production to
date reflects the fact that he used his personal, non-CTA system to communicate about the facts of
this case. Because the parties have already agreed to imaging a portion of the phone, the CTA’s
26872469.1
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 6 of 86 PageID #:440

                                                                               Timothy A. Duffy
                                                                                 March 18, 2020
                                                                                         Page 4


request to image the complete phone does not unreasonably expand this request, nor does it burden
Plaintiff. The parties can work with a third party vendor to protect Plaintiff’s privacy interests
relative to materials on his phone which have no bearing on this case. Accordingly, the CTA
requests that Plaintiff cooperate with having the entirety of his personal cell phone imaged and
search in accordance with the time frame and search terms detailed above.

        To summarize, the CTA’s understanding of the status of the above-identified issues, based
on the parties’ discussions, is as follows:
       1.     Preservation of Plaintiff’s personal devices – Agreed.
       2.     Production of native files of Plaintiff’s emails – Agreed.
       3.     Additional search of Plaintiff’s emails – Agreed; search terms proposed here by
              CTA pending agreement by Plaintiff.
      4.      Detailed written explanation of manner in which Plaintiff decrypted the CTA
computer and the secondary drive located on that computer – Pending.
      5.      Imaging of “work profile” on Plaintiff’s personal cell phone – Agreed; parties to
              agree on a vendor and appropriate search parameters.
      6.      Imaging of Plaintiff’s personal cell phone in its entirety – Pending.
We look forward to your prompt response to the above issues.

                                             Sincerely,

                                             TAFT STETTINIUS & HOLLISTER LLP




                                             Elizabeth E. Babbitt


cc:    Via Email
       John F. Kennedy
       Allison E. Czerniak
       Nicollette Khuans
       Steven Jados
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 7 of 86 PageID #:441




     EXHIBIT B
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 8 of 86 PageID #:442
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 9 of 86 PageID #:443
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 10 of 86 PageID #:444




      EXHIBIT C
           Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 11 of 86 PageID #:445




From:                              Timothy Duffy <tduffy@tduffylaw.com>
Sent:                              Wednesday, June 17, 2020 2:45 PM
To:                                Babbitt, Elizabeth E.
Cc:                                Jados, Steven; Czerniak, Allison E.; Kennedy, John; Khuans, Nicollette L.
Subject:                           Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report [IWOV-
                                   Active.FID920631]



Counsel,

As I explained, there is no issue because plaintiff has already made his production and we are now simply
talking about supplementing it, not the 40-day deadline. But we don’t need to see eye to eye on that; we just
need to agree with the document being filed. Do you have any additional changes?

Thanks,

Tim



Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




        On Jun 17, 2020, at 15:37, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:

        Counsel: the deadline could be moved by an order of the Court. The MIDP provides for the deadlines we
        have included in this status report. If Plaintiff wishes for the Court to extend the deadline, the Plaintiff
        must so move the Court. That is one of the primary distinctions between an MIDP case and traditional
        Rule 26 scheduling reports. Simply sliding in a new deadline that is not consistent with what is
        mandated by the MIDP Standing Order without providing sufficient notice to the Court is not acceptable
        to CTA. And, while Plaintiff has mentioned moving the date previously, CTA has never agreed to such an
        extension, and certainly not without leave of Court.

        Elizabeth

        From: Timothy Duffy <tduffy@tduffylaw.com>
        Sent: Wednesday, June 17, 2020 2:25 PM
        To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
        Cc: Jados, Steven <SJados@salawus.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Kennedy, John
        <jkennedy@taftlaw.com>; Khuans, Nicollette L. <NKhuans@taftlaw.com>
        Subject: Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report [IWOV-Active.FID920631]

        Counsel,


                                                             1
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 12 of 86 PageID #:446

The 40-day deadline is not immovable. If we propose, and the Court enters, a schedule that
provides for a different date, there is no issue.

If you want to produce on June 29th, that’s great, but I am also fine with August 1.

Plaintiff has already made an ESI production, and has agreed to supplement at your request, and
will do so by August 1. If that’s not quick enough for you, you can raise that with the Court
(though I would note that that date has been on the table for some time without objection from
you).

Regardless, it does not make sense to have two entries on the schedule that say the same
thing. If we keep both dates, I suggest we insert the word “initial” in the first and
“supplemental” in the second, as I’ve done on the current draft showing non-formatting changes
since the last comments by Steve.

Thanks,

Tim




Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




        On Jun 17, 2020, at 14:20, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:

        Counsel:

        The Court’s standing order on the MIDPP requires “[u]nless the Court orders otherwise,
        a party must produce the ESI . . . within 40 days after serving its initial written
        responses. (Am. Standing Order Regarding MIDPP ¶ C(2)(c).) CTA served its written
        responses (as did Plaintiff and Clever Devices), and in light of the court’s COVID-19
        orders, the current deadline to produce ESI required under the MIDPP is June 29, 2020,
        hence the inclusion of that date in the proposed discovery schedule.

        CTA will produce the ESI it identified in its MIDPP initial disclosures on June 29, 2020, as
        required under the order. In short, the CTA is not delinquent on any production of ESI.

        As the MIDPP is “mandatory,” it does not provide for extensions to the deadlines set
        therein (the only discussion of an extension in the order refers to deferring initial
        discovery responses “one time, for 30 days if the parties jointly certify to the Court that
        they are seeking to settle the case and have a good faith belief that it will be resolved

                                                      2
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 13 of 86 PageID #:447
    within 30 days of the due date of their responses” – something inapplicable here). If
    Plaintiff requires an extension he should move the Court for leave to extend.

    The CTA will add a counterclaim on or before August 1, 2020.

    The CTA agrees that the employees contemplated in 2(B) are the same individuals
    identified in 2(D).

    Elizabeth



    From: Timothy Duffy <tduffy@tduffylaw.com>
    Sent: Wednesday, June 17, 2020 12:46 PM
    To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
    Cc: Jados, Steven <SJados@salawus.com>; Czerniak, Allison E.
    <aczerniak@taftlaw.com>; Kennedy, John <jkennedy@taftlaw.com>; Khuans, Nicollette
    L. <NKhuans@taftlaw.com>
    Subject: Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report [IWOV-
    Active.FID920631]

    Counsel:

    1. I agree that the “employees” discussed in 2D are, like the individuals discussed
    in 2B, the persons listed on anyone’s initial disclosures. I don’t think we need to
    add any words to that effect in either place, as we have confirmed our
    understanding of the scope via these emails.

    2. I don’t think the paragraph about potential discovery issues is appropriate, but
    if you want to keep it in, I need to add the following: “Defendants failed to
    produce any ESI in connection with their Mandatory Initial
    Disclosures. Accordingly, Plaintiff reserves its right to raise any issues with
    respect to Defendants’ compliance with respect to their MIDP productions
    following receipt and review thereof.”

    3. Given the CTA’s statement that it intends to amend its answer and assert a
    counterclaim, we should put a date for that in the schedule. You can pick it, but if
    it is later than August 1, we should push back the deadlines later than (starting
    with the fact witness deposition window) by the length of time the amendment
    date is later than August 1.

    4. You inserted a date for ESI production of June 29 — but that deadline was
    already there at August 1. June 29 is too soon, and I suggest we keep the August
    1 date.

    Let me know your thoughts,

    Tim




                                                3
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 14 of 86 PageID #:448


    Timothy A. Duffy
    Timothy A. Duffy, P.C.
    290 Shadowood Ln
    Northfield, IL 60093
    +1-847-530-4920
    tduffy@tduffylaw.com



            On Jun 16, 2020, at 22:02, Babbitt, Elizabeth E.
            <ebabbitt@taftlaw.com> wrote:

            Thank you.

            From: Timothy Duffy <tduffy@tduffylaw.com>
            Sent: Tuesday, June 16, 2020 8:53 PM
            To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
            Cc: Jados, Steven <SJados@salawus.com>; Czerniak, Allison E.
            <aczerniak@taftlaw.com>; Kennedy, John <jkennedy@taftlaw.com>;
            Khuans, Nicollette L. <NKhuans@taftlaw.com>
            Subject: Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report
            [IWOV-Active.FID920631]

            Yes. I have not had a chance to review what was sent today, but
            will tomorrow and will let you know if I have any issues, but will
            otherwise prepare the document for filing and do that when we
            finalize (by Friday if not before).



            Timothy A. Duffy
            Timothy A. Duffy, P.C.
            290 Shadowood Ln
            Northfield, IL 60093
            +1-847-530-4920
            tduffy@tduffylaw.com




                     On Jun 16, 2020, at 21:50, Babbitt, Elizabeth E.
                     <ebabbitt@taftlaw.com> wrote:

                     Steve: CTA has no objection to these edits.

                     We have no further changes to the report; Tim, will you
                     be filing?

                     Elizabeth




                                                4
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 15 of 86 PageID #:449

                 Taft /               Partner
                                      ebabbitt@taftlaw.com
                                      Dir: 312.836.4116
                                      Tel: 312.527.4000 | Fax: 312.966.8556
                                      111 E. Wacker Drive, Suite 2800
                                      Chicago, Illinois 60601-3713


                                      Taft Bio
                                      Download vCard
                                      taftlaw.com


                 From: Jados, Steven <SJados@salawus.com>
                 Sent: Tuesday, June 16, 2020 5:16 PM
                 To: Czerniak, Allison E. <aczerniak@taftlaw.com>;
                 Timothy Duffy <tduffy@tduffylaw.com>; Kennedy, John
                 <jkennedy@taftlaw.com>; Babbitt, Elizabeth E.
                 <ebabbitt@taftlaw.com>
                 Cc: Khuans, Nicollette L. <NKhuans@taftlaw.com>
                 Subject: RE: Pable v. CTA & Clever Devices -- Revised
                 Draft Status Report [IWOV-Active.FID920631]

                 Counsel,

                 Using the clean version of the Taft revisions, I made
                 minor revisions in redline in the attached.

                 Steve

                 Steven Jados
                 Partner
                 COVID-19 Resource
                 Center: https://www.salawus.com/practices-covid19-
                 task-force.html
                 SmithAmundsen LLC
                 3815 East Main Street, Suite A-1, St. Charles, Illinois 60174
                  Phone (630) 587-7934 | Fax (630) 587-
                 7349 |  SJados@salawus.com |  http://www.salawus.com



                  Please consider the environment before printing this e-
                 mail
                 This message is intended only for the individual or entity to which it is
                 addressed and may contain information that is attorney work product,
                 privileged, confidential and/or exempt from disclosure under applicable law.
                 If the reader of this message is not the intended recipient, you are hereby
                 notified that any dissemination, distribution or copying of this
                 communication is strictly prohibited. If you have received this
                 communication in error, please notify us immediately by telephone and
                 return the original message to us at the above address via email or the
                 United States Postal Service. Thank you.




                 From: Czerniak, Allison E.
                 [mailto:aczerniak@taftlaw.com]

                                                      5
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 16 of 86 PageID #:450
                 Sent: Tuesday, June 16, 2020 4:21 PM
                 To: Timothy Duffy; Jados, Steven; Kennedy, John;
                 Babbitt, Elizabeth E.
                 Cc: Khuans, Nicollette L.
                 Subject: RE: Pable v. CTA & Clever Devices -- Revised
                 Draft Status Report

                 Attached is a redline and clean version of the revised
                 version of the draft status report reflecting Taft’s edits
                 to the version circulated by Plaintiff last Friday.

                 In regards to the highlighted portions of the report: Taft
                 is in agreement with the point raised in 2(B). We are
                 also in agreement with the highlighted point in 2(D) in
                 principle, but think it would be helpful to define the
                 relevant employees to whom this applies (i.e., the
                 individuals identified in the parties’ respective initial
                 disclosures).

                 The CTA is not interested in a settlement conference at
                 this stage, and has revised the draft report accordingly.

                 Please let us know if you have any questions or would
                 like to discuss.

                 Allie




                                 Allison E. Czerniak
                 Taft /          Attorney
                                 aczerniak@taftlaw.com
                                 Dir: 312.840.4487
                                 Tel: 312.527.4000 | Fax: 312.966.8584
                                 111 E. Wacker Drive, Suite 2800
                                 Chicago, Illinois 60601-3713


                                 taftlaw.com



                 To receive regular COVID-19 updates from
                 Taft, subscribe here. For additional resources,
                 visit Taft's COVID-19 Resource Toolkit.
                 This message may contain information that is attorney-
                 client privileged, attorney work product or otherwise
                 confidential. If you are not an intended recipient, use and
                 disclosure of this message are prohibited. If you
                 received this transmission in error, please notify the
                 sender by reply e-mail and delete the message and any
                 attachments.
                 From: Timothy Duffy <tduffy@tduffylaw.com>
                 Sent: Friday, June 12, 2020 10:38 AM
                                              6
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 17 of 86 PageID #:451
                 To: Czerniak, Allison E. <aczerniak@taftlaw.com>;
                 Jados, Steven <SJados@salawus.com>; Kennedy, John
                 <jkennedy@taftlaw.com>; Babbitt, Elizabeth E.
                 <ebabbitt@taftlaw.com>
                 Subject: Re: Pable v. CTA & Clever Devices -- Revised
                 Draft Status Report

                 Counsel,

                 I wanted to give you an update. We have imaged
                 Mr. Pabel’s cell phone and are in the process of
                 running the search terms without regard to any
                 distinction between his personal and work profiles,
                 so that issue has been resolved or at least made
                 simpler. I’ve attached a revised drat status report
                 (highlighting the paragraph I changed
                 accordingly). I will need your responses/positions
                 on the other highlighted items and any comments or
                 proposals with respect to the schedule.

                 Thank you,

                 Tim




                 Timothy A. Duffy
                 Timothy A. Duffy, P.C.
                 290 Shadowood Ln
                 Northfield, IL 60093
                 +1-847-530-4920
                 tduffy@tduffylaw.com




                         On Jun 1, 2020, at 09:30, Timothy
                         Duffy <tduffy@tduffylaw.com>
                         wrote:

                         <DRAFT 2020.06.01 Joint Initial
                         Status Report .docx>




                                            7
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 18 of 86 PageID #:452




      EXHIBIT D
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 19 of 86 PageID #:453


Elizabeth E. Babbitt
Direct Dial: (312) 836-4116
e-Facsimile: (312) 966-8556
E-Mail: ebabbitt@taftlaw.com

Reference No.: CTA03-GN007
                                   October 13, 2020
VIA EMAIL
Timothy A. Duffy
Law Office of Timothy A. Duffy, P.C.
290 Shadowood Lane
Northfield, IL 60093
tduffy@tduffylaw.com

        Re:      Christopher Pable v. CTA | Case No. 19 cv 7868

Dear Counsel:

         This letter seeks to resolve outstanding discovery issues pursuant to Local Rule 37.2.
Several of these issues were brought to your attention as early as March 2020 during the Parties’
Rule 26 teleconferences on March 5 (the “March 5 Conference”) and March 12 (the “March 12
Conference”), and through CTA’s Local Rule 37.2 correspondence to you dated March 18, 2020
(the “March 18 Letter”). The CTA also identified certain deficiencies described below in the
Parties’ June 18, 2018 Rule 26(f) joint status report (Dkt. No. 27), the Parties’ September 23, 2020
joint status report (Dkt. No. 35), and the CTA’s September 23, 2020 motion to extend the close of
written discovery (Dkt. No. 36). In light of the deficiencies that detailed herein, the CTA requests
that Plaintiff supplement his production to include the following:

        •     All relevant emails for the entirety of the Parties’ agreed-upon time period (June 1,
              2018 through December 31, 2018) in their native format;
        •     A report describing the results, including hit counts, of the email searches that you
              agreed to in your March 25, 2020 letter, with verification from Plaintiff that he searched
              his email account(s) and communication applications using the agreed-upon search
              parameters and produced all emails and communications responsive to those
              parameters;
        •     Unitized and bates-labeled photographs of the cell phone, where each unit is separated
              by conversation thread;
        •     All relevant messages sent and received by Plaintiff, via any means or application, for
              the entirety of the Parties’ agreed-upon time period (June 1, 2018 through December
              31, 2018) in their native format;
        •     Identification of all messaging applications used by Plaintiff during the agreed-upon
              time period, including the specific messaging application Plaintiff used to message
              Sarah Cochran as shown in the screenshot produced by Plaintiff (see P0001419-010);
        •     All relevant messages or posts that Plaintiff sent, received, or created via any social
              media application; and

        •     A complete and searchable forensic image of Plaintiff’s cell phone.



27981865v8
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 20 of 86 PageID #:454

                                                                                   Timothy A. Duffy
                                                                                    October 13, 2020
                                                                                              Page 2


Plaintiff’s March 2020 MIDPP Production Deficiencies.

       The CTA’s March 18 Letter identified certain deficiencies with Plaintiff’s initial
production of March 2020 made pursuant to the Mandatory Initial Discovery Pilot Program
(“MIDPP”) (the “March 2020 MIDPP Production”). Specifically, and among other things, the
March 18 Letter:

       •   Noted that Plaintiff’s March 2020 MIDPP Production did not include any text messages
           relative to the litigation, even though email correspondence produced by Plaintiff
           specifically referenced relevant text messages sent by Plaintiff (see, e.g., P0000033
           (email from Michael Haynes to Plaintiff and Trinity Haynes, wherein Mr. Haynes
           states: “Just got your text Chris . . .”));
       •   Proposed a search of Plaintiff’s email account(s) for the time period of June 1, 2018
           through December 31, 2018, utilizing certain specifically-identified search terms, and
           requested that, in addition to producing any and all email correspondence responsive
           to these searches (in native form), Plaintiff also report the results, including hit counts,
           of these searches (the “Agreed Search Protocol”);
       •   Requested that the Plaintiff’s cell phone be preserved and imaged by a third-party
           vendor, and that CTA be provided a copy of the complete image of Plaintiff’s cell
           phone;
       •   Reminded Plaintiff of his duty to preserve all relevant evidence, including all:
           documents, electronically stored information (“ESI”), and other tangible evidence
           (including personal devices) since the day he resigned from the CTA; and
       •   Renewed the CTA’s ongoing request that Plaintiff produce all ESI in native format so
           as to allow the CTA access to the relevant metadata.

Plaintiff’s July 2020 MIDPP ESI Production Deficiencies.

       On July 30, 2020, Plaintiff made an ESI production pursuant to the MIDPP (the “July 2020
ESI Production”). As detailed below, Plaintiff’s July 2020 ESI Production did not cure all of the
previously-identified deficiencies in Plaintiff’s initial production.

Deficiencies Pertaining to Emails from Plaintiff’s Personal Gmail Account.

        Despite your agreement to the search parameters of June 1, 2018 through December 31,
2018 as memorialized in your letter of March 25, 2020, Plaintiff’s July 2020 ESI Production does
not include any emails that were sent or received by Plaintiff on or before August 20, 2018,
including any emails from August 17, 2018 – the date upon which the Skeleton Key was used to
access the Dayton RTA’s BusTime system. The events of August 17, 2018, and the preceding
days, are undoubtedly integral to this case. As it stands, Plaintiff’s email production appears to be
incomplete.
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 21 of 86 PageID #:455

                                                                                    Timothy A. Duffy
                                                                                     October 13, 2020
                                                                                               Page 3


        Additionally, Plaintiff did not include in his July 2020 ESI production a report of the hit
counts for the Parties’ agreed-upon email searches. The CTA expressly requested this information
in its March 18 Letter, and you agreed to these parameters in your March 25, 2020 response. The
CTA requires this information in order to assess the completeness of Plaintiff’s July 2020 MIDPP
ESI Production.

      In light of the forgoing deficiencies, the CTA requests that Plaintiff supplement his July
2020 ESI production to include:

       •   All relevant emails and communications (as discussed in more detail below) for the
           entirety of the Parties’ agreed-upon time period (June 1, 2018 through December 31,
           2018) in their native format, or, in the alternative, that Plaintiff indicate in writing that
           no additional relevant emails and/or communications exist for the entirety of the
           Parties’ agreed-upon time period; and
       •   A report describing the results, including hit counts, of the email searches that you
           agreed to in your March 25, 2020 letter, and a written statement verifying that Plaintiff
           searched his email account(s) and communication applications using the Agreed Search
           Protocol and produced all emails and communications responsive to the Agreed Search
           Protocol.

Deficiencies Pertaining to Google Hangout Messages.

        The messages sent and received by Plaintiff via the Google Hangouts application as
produced by Plaintiff in his July 2020 ESI Production span the time period of July 28, 2018 through
December 3, 2018. Additionally, the Agreed Search Protocol should apply to all of Plaintiff’s
communications, including those exchanged in Google Hangouts. Nonetheless, Plaintiff’s July
2020 ESI Production does not include any messages that were sent or received by Plaintiff on
August 17, 2018. As detailed above, the absence of any communications on August 17, 2018
indicates that Plaintiff’s July 2020 ESI Production is incomplete.

        Moreover, the Google Hangouts messages produced by Plaintiff only include a total of 18
messages exchanged by and between Plaintiff and Mr. Haynes – and those messages were all
exchanged on July 28, 2018. When coupled with the fact that Plaintiff did not produce any other
text messages or their equivalents by and between Plaintiff and Mr. Haynes in his July 2020 ESI
Production (see below), this observation also demonstrates that other relevant messages – whether
sent via Google Hangouts, or otherwise – exist, but have been withheld from production.

Deficiencies Pertaining to Other Messages Sent and Received by Plaintiff.

       Plaintiff also produced 73 photographs of a Motorola cell phone depicting messages
exchanged through a Google Hangouts application on the cell phone, and through an encrypted
messaging application called “Signal.” Approximately 34 of the photographs appear to depict
incomplete but duplicative portions of the Google Hangout conversations as separately produced
by Plaintiff in an extracted Excel spreadsheet format. The remaining photographs appear to depict
    Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 22 of 86 PageID #:456

                                                                                    Timothy A. Duffy
                                                                                     October 13, 2020
                                                                                               Page 4


partial threads of messages sent and received in the Signal application. This aspect of Plaintiff’s
July 2020 ESI Production is deficient in several respects.

        First and foremost, using a camera to take photograph “images” of a cell phone is not the
same as forensic “imaging” of a device. Even though Plaintiff indicated on June 12, 2020 that the
entirety of Plaintiff’s cell phone had been imaged, and that Plaintiff was “in the process of running
the search terms [on the cell phone] without regard to any distinction between his personal and
work profiles,” Plaintiff has not produced any relevant results of that imaging process. Plaintiff’s
production of certain photographs of an unidentifiable cell phone falls well short of the Parties’
agreement, the MIDPP ESI production protocol, and Plaintiff’s discovery obligations.

        The CTA is unable to determine the source of the photographed messages. The owner of
the pictured cell phone is unknown; the photographer of these photographed messages is also
unknown. Moreover, the CTA is without any information as to when these pictures were taken and
how that photographer determined which portions of the depicted conversation are relevant to this
case. The majority of the photographs also do not indicate the exact dates and times upon which
the messages were sent and received. Several of the messaging threads depicted in the photographs
are obscured by overlaying text boxes that fully or partially obstruct the contents of underlying
messages. The form of the production presents obvious authentication issues. These deficiencies
would all be cured by producing Plaintiff’s various messages in a searchable format resulting from
a proper forensic imaging of the cell phone.

        Moreover, the photographed messages have not been produced in a format that is consistent
with the MIDPP protocol or the Parties’ ESI protocol as discussed during the March 5 Conference
and March 12 and the March 12 Conference. Specifically, Plaintiff in his July 2020 ESI Production
did not produce unitized, bates labeled photographs of the cell phone; rather, Plaintiff produced:
(i) a single 73-page PDF comprised of 73 bates labeled photographs; and (ii) individual
photographs without bates labels, each of which appears to be duplicative of a photograph that is
included in the 73-page PDF. The CTA raised this deficiency to you in its emails of September
29, 2020 and October 8, 2020. Although Plaintiff tendered replacement production sets to the CTA
on October 3, 2020 and October 8, 2020 to address other deficiencies in Plaintiff’s production
format, neither of the replacement production sets have cured the deficiency specific to the cell
phone photographs.

        Finally, and even setting aside Plaintiff’s insufficient production method, it is still apparent
that the production pertaining to Plaintiff’s messages is incomplete. For instance, even though it
is clear from one photograph that Plaintiff (apparently) exchanged messages with an individual
appearing to be identified as Mr. Haynes as recently as January 5, 2019 (see P001360), Plaintiff
only produced photographs depicting 17 such messages exchanged between Plaintiff and Mr.
Haynes via Google Hangouts on July 28, 2018 (P001360 - P001366).1 The photographs of the cell
phone show partial messages at the start and end of the July 28, 2018 thread, further indicating
that other messages involving Mr. Haynes have been withheld from production. Additionally, the


1
 The Excel spreadsheet of Google Hangouts messages includes a total of 18 messages exchanged
on July 28, 2018 by and between Plaintiff and Mr. Haynes.
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 23 of 86 PageID #:457

                                                                                    Timothy A. Duffy
                                                                                     October 13, 2020
                                                                                               Page 5


photographs of the cell phone include Google Hangouts messages that are not reflected in Google
Hangouts Excel spreadsheet.

      In light of the forgoing deficiencies, the CTA requests that Plaintiff supplement his July
2020 ESI Production to include:

       •   Unitized and bates-labeled photographs of the cell phone, where each unit is separated
           by conversation thread; and
       •   All relevant messages sent and received by Plaintiff on the cell phone, via any means
           or application, for the entirety of the parties’ agreed-upon time period (June 1, 2018
           through December 31, 2018) in their native format, or, in the alternative, that Plaintiff
           indicate in writing that no additional messages exist.

Other July 2020 ESI Production Deficiencies.

        Plaintiff’s July 2020 ESI Production is deficient in several other ways. For instance,
Plaintiff’s March 18 Letter specifically noted Plaintiff’s production of an August 24, 2018 email
sent by Mr. Haynes to Plaintiff and Trinity Haynes discussing the Skeleton Key, wherein Mr.
Haynes writes, “(Just got your text Chris…).” Despite this clear reference to a contemporaneous
text message from Mr. Haynes to Plaintiff regarding the facts at the heart of this litigation, Plaintiff
failed to produce these messages in either his March 2020 MIDPP Production or in his July 2020
ESI Production. Indeed, and as detailed above, the only non-email messages exchanged by and
between Plaintiff and Mr. Haynes that have been produced to date were all sent on July 28, 2018.

         Additionally, Plaintiff’s July 2020 ESI Production includes a screenshot of what appears
to be a text message by and between Plaintiff and Sarah Cochran, a CTA employee, that related to
the subject matter of this litigation (see P0001419-010). The message appears to have been
received by Plaintiff on a messaging application other than Google Hangouts or Signal. As a result,
the CTA has reason to believe that additional responsive messages sent and received by Plaintiff
on this third, unidentified messaging application that are relevant to this litigation exist.

      In light of the forgoing deficiencies, the CTA requests that Plaintiff supplement his July
2020 ESI Production to include:

       •   The identification of all messaging applications used by Plaintiff during the relevant
           time period, including the specific messaging application Plaintiff used to message
           Sarah Cochran as shown in the screenshot produced by Plaintiff; and
       •   All relevant messages or posts that Plaintiff sent, received, or created via any social
           media application, or, in the alternative, that Plaintiff indicate in writing that no such
           relevant messages or posts exist.
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 24 of 86 PageID #:458

                                                                                   Timothy A. Duffy
                                                                                    October 13, 2020
                                                                                              Page 6


Plaintiff’s Production Deficiencies Require the Production of the Complete Image of
Plaintiff’s Phone.

        These deficiencies raise serious concerns surrounding spoliation of evidence, deficient
search protocols, and Plaintiff’s failure to produce relevant materials. The CTA requests that
Plaintiff supplement his incomplete July 2020 ESI Production by producing a complete and
searchable forensic image of Plaintiff’s cell phone.

         The CTA requires a complete image of Plaintiff’s cell phone to fully account for the
relevant information that is clearly missing from Plaintiff’s productions to date, and to ensure that
all responsive information on the device is discovered and produced. Plaintiff’s cell phone is also
directly at issue in this litigation. The CTA’s counterclaim alleges that Plaintiff used his cell phone
to impermissibly encrypt various components of the CTA computer he used during the course of
his CTA employment. As a result, the CTA’s review of a complete image of Plaintiff’s cell phone
is the best evidence—and really the only way—to evaluate this claim. For these reasons, the CTA’s
request comports with the Court’s recent guidance as to the forensic imaging of personal devices.
See, e.g., Belcastro v. United Airlines, Inc., 2019 WL 7049914 (N.D. Ill. Dec. 23, 2019) (finding
that the forensic examination of the plaintiff’s cell phone, laptop, and hard drive was warranted in
order to ensure that all responsive documents were discovered and produced “because the evidence
shows that plaintiff lacks the expertise to search and retrieve all relevant data from his devices”).
The CTA expects that Plaintiff can easily comply with this request given Plaintiff’s representation
that the cell phone was imaged in its entirety in June 2020.

       We look forward to your prompt response to the above issues.

                                               Sincerely,

                                               TAFT STETTINIUS & HOLLISTER LLP




                                               Elizabeth E. Babbitt


cc:    Via Email
       John F. Kennedy
       Allison E. Czerniak
       Nicollette Khuans
       Steven Jados
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 25 of 86 PageID #:459




      EXHIBIT E
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 26 of 86 PageID #:460




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

____________________________________
                                    )
CHRISTOPHER GEORGE PABLE,           )
                                    )
            Plaintiff,              )                Case No. 1:19-cv-7868
                                    )
      v.                            )                Judge Elaine E. Bucklo
                                    )
CHICAGO TRANSIT AUTHORITY           )
and CLEVER DEVICES LTD.,            )
                                    )
            Defendants.             )
____________________________________)
                                    )
CHICAGO TRANSIT AUTHORITY,          )
                                    )
            Counter-Plaintiff,      )
                                    )
      v.                            )
                                    )
CHRISTOPHER GEORGE PABLE,           )
                                    )
            Counter-Defendant.      )
____________________________________)


PABEL’S RESPONSES AND OBJECTIONS TO CHICAGO TRANSIT AUTHORITY’S
              FIRST SET OF REQUESTS FOR PRODUCTION

       Plaintiff/Counter-Defendant Christopher George Pable responds and objects to

Defendant/Counter-Plaintiff Chicago Transit Authority’s (“CTA’s”) First Set of Requests to

Plaintiff for Production as follows:

                                   GENERAL OBJECTIONS

        1.      Pable objects to the CTA’s instructions, definitions, and other prefatory provisions
to the extent they impose any meaning or interpretation on the CTA’s requests beyond the plain
and ordinary sense of the words used in the requests in the context of the provisions of the Federal
Rules of Civil Procedure and the Local Rules of the Northern District of Illinois.
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 27 of 86 PageID #:461




        2.      Pable objects to the CTA’s instructions, definitions, and other prefatory provisions
to the extent they impose any obligation on Pable in excess of or different from the requirements
of the Federal Rules of Civil Procedure, the Local Rules of the Northern Disrtict of Illinois, and
the Orders issued by this Court in this case.

       3.     Pable objects to the Time Period for which the CTA requests documents as
inconsistent with the parties’ agreement to limit discovery to the period June 1, 2018 through
December 31, 2018, with the exception of documents relevant to Pable’s damages to the extent
such damages have accrued or become ascertainable after December 31, 2018.

       4.      Pable objects to the CTA’s request for information relating to any claim of privilege
inconsistent with the parties’ anticipated mutual agreement to exchange such information on an
agreed-upon date. All of Pable’s specific responses and objections should be understood to not
encompass documents withheld on the basis of privilege.

                        SPECIFIC RESPONSES AND OBJECTIONS

Document Request No. 1

       All documents received in response to any subpoena issued by Pable or his counsel.

Response to Document Request No. 1

       No such documents exist.



Document Request No. 2

        Any and all documents and/or communications relating to your employment at the CTA
in your possession, including any and all documents maintained by you in a physical file and/or
on your personal computer(s), cell phone(s), hard drive(s), or other electronic device(s).

Response to Document Request No. 2

       Subject to the relevant time period as agreed to by the Parties, and subject to Pable’s
continuing accrual of and anticipated supplementation of his discovery responses with respect to
damages, Pable has produced any such documents.



Document Request No. 3

       Any and all documents and/or communications, including social media messages and/or
posts (and including but not limited to messages sent, received, and/or posted in Facebook,
LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,



                                                 2
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 28 of 86 PageID #:462




etc.), text messages, and emails by and between yourself and any other combination of the
following individuals

             (1) Alex Bauer

             (2) Xopher Barnett

             (3) Sarah Cochran

             (4) Tony Coppoletta

             (5) Katie Gray

             (6) Michael Haynes

             (7) Trinity Haynes

             (8) Natalie Jasien

             (9) Jackie Johnston

             (10) Susan Kim

             (11) Chris Langer

             (12) Sydney Moy

             (13) William Nowicki

             (14) Alec Parks

             (15) Jeff Schroeder

             (16) Tom Silvestri

             (17) Phillip Vanasse

             (18) Any other individuals who were or are currently employed by the
                    CTA; and/or

             (19) Any other individuals who were or are currently employed by
                    Clever Devices;

      and relating to:

             (i) your claims as alleged in the Complaint;



                                              3
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 29 of 86 PageID #:463




               (ii) the Counterclaim and any defenses you have asserted thereto;

               (iii) your resignation in lieu of termination from CTA; and/or

               (iv) your efforts to obtain employment outside of CTA.

Response to Document Request No. 3

       Subject to the relevant time period as agreed to by the Parties, and subject to Pable’s
continuing accrual of and anticipated supplementation of his discovery responses with respect to
damages, Pable has produced any such documents.


Document Request No. 4

       Any and all documents and/or communications referring or relating to your discovery of
the Skeleton Key as alleged in Paragraphs 3, 33, and 34 of the Complaint.

Response to Document Request No. 4

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 5

        Any and all documents and/or communications referring or relating to your disclosure of
the existence of the Skeleton Key to Michael Haynes as alleged in Paragraphs 4 and 37 of the
Complaint.

Response to Document Request No. 5

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 6

        Any and all documents and/or communications referring or relating to your disclosure of
the existence of the Skeleton Key to anyone other than Michael Haynes.




                                                4
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 30 of 86 PageID #:464




Response to Document Request No. 6

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 7

       Any and all documents and/or communications referring or relating to the use by you
and/or Michael Haynes of the Skeleton Key on other cities’ BusTime systems as alleged in the
Complaint.

Response to Document Request No. 7

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 8

        Any and all documents and/or communications referring or relating to the use of the
Skeleton Key to issue an alert on the BusTime system used by the Greater Dayton [Ohio] Regional
Transit Authority (the “Dayton RTA”) as alleged in Paragraphs 4, 38, and 39 of the Compliant.

Response to Document Request No. 8

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 9

        Any and all documents and/or communications between you and Michael Haynes
referring or relating to:

               (i) the Skeleton Key;

               (ii) the use of the Skeleton Key on the Dayton RTA BusTime system; and

               (iii) the use or attempted use of the Skeleton Key on any other cities’ BusTime
               system (i.e., the “similar, but less visible tests” conducted on other BusTime
               systems as alleged in Paragraph 41 of the Complaint).




                                                5
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 31 of 86 PageID #:465




Response to Document Request No. 9

       Pable objects to this request on the ground that it is wholly duplicative of Request Nos. 4-
8. Nevertheless, subject to the relevant time period as agreed to by the Parties, Pable has produced
any such documents.



Document Request No. 10

        Any and all documents and/or communications showing your belief that the purpose of
your alleged “reporting … the Skeleton Key (and [Michael] Haynes’ use of it) was very much in
keeping with their responsibility to maintain the security and safety of the CTA’s system” as
alleged in Paragraph 67 of the Complaint.

Response to Document Request No. 10

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 11

       All documents and/or communications showing that you were authorized to use the
Skeleton Key.

Response to Document Request No. 11

        Subject to the relevant time period as agreed to by the Parties, and subject to the objection
that the request improperly assumes or implies, contrary to fact, that the CTA had some applicable
practice of, or process for, such authorization, Pable has produced any such documents.



Document Request No. 12

        Any and all documents and/or communications referring or relating to your disclosure of
the use of the Skeleton Key by you and/or Michael Haynes on the Dayton RTA BusTime system
or any other cities’ BusTime system to anyone at the CTA or Clever Devices.

Response to Document Request No. 12

       Pable objects to this request on the ground that it is wholly duplicative of Request Nos. 4-
8. Nevertheless, subject to the relevant time period as agreed to by the Parties, Pable has produced
any such documents.



                                                 6
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 32 of 86 PageID #:466




Document Request No. 13

        Any and all documents and/or communications showing your efforts to seek employment
outside of the CTA during the period of January 1, 2016 through the present, including but not
limited to job applications, application acceptance and/or rejection letters, resumes or CVs,
inquiries to other employers and/or individuals relating to other employment opportunities, and/or
communications to third parties expressing your desire to obtain employment outside of CTA.

Response to Document Request No. 13

       Subject to Pable’s continuing accrual of and anticipated supplementation of his discovery
responses with respect to damages, Pable has produced any such documents.



Document Request No. 14

       Any and all documents and/or communications relating to your efforts (whether actually
implemented for any period of time, or otherwise) to encrypt CTA electronic devices that you used
or had access to during the course of your employment with CTA, including without limitation
through the use of Bitlocker, MotoKey, and/or your personal cell phone.

Response to Document Request No. 14

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 15

         Any and all documents and/or communications, including social media messages and/or
posts (and including but not limited to messages sent, received, and/or posted in Facebook,
LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,
etc.), text messages, and emails referring or relating to your efforts to encrypt CTA electronic
devices that you used or had access to during the course of your employment with CTA.

Response to Document Request No. 15

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.




                                                7
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 33 of 86 PageID #:467




Document Request No. 16

       Any and all documents and/or communications relating to your efforts (whether actually
implemented for any period of time, or otherwise) to install a secondary drive and/or partition a
secondary drive on the computer(s) that you used or had access to during the course of your
employment with CTA.

Response to Document Request No. 16

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 17

         Any and all documents and/or communications, including social media messages and/or
posts (and including but not limited to messages sent, received, and/or posted in Facebook,
LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,
etc.), text messages, and emails relating to your efforts to install a secondary drive and/or partition
a secondary drive on the computer(s) that you used or had access to during the course of your
employment with CTA.

Response to Document Request No. 17

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 18

        Any and all documents and/or communications showing the complete imaging and/or
forensic examination of the personal cell phone(s) that you used during the course of your
employment with the CTA in 2018.

Response to Document Request No. 18

        Pable objects to this request on the grounds that it is overbroad, unreasonable, and seeks
information not relevant to any party’s claim or defense and out of proportion to the needs of the
case, considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit. Pable further objects on the ground that it calls for the production of
documents that are privileged from disclosure as attorney-client communications and attorney
work product. Pable further objects on the ground that such documents may be subject to



                                                  8
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 34 of 86 PageID #:468




discovery or not depending on whether the forensic examiner is designated as an expert witness,
and production now is therefore premature.



Document Request No. 19

         Any and all documents and/or communications relating to your use of CTA electronic
devices (including CTA computer(s)) for any purposes unrelated to the scope of your CTA
employment, including without limitation all documents and/or communications relating to
activities relating to mining, buying, and/or selling Bitcoin; activities relating to gaming and/or
video games; activities relating to gambling; and/or activities relating to “hacking” or otherwise
gaining unauthorized access to other software and/or computer systems and/or Networks.

Response to Document Request No. 19

        Pable objects to this request on the grounds that it is overbroad, unreasonable, and seeks
information not relevant to any party’s claim or defense and out of proportion to the needs of the
case, considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit.



Document Request No. 20

       Any and all documents and/or communications relating to your recording of the November
8, 2018 meeting with CTA, including without limitation all documents and/or communications
demonstrating all uses for and/or recipient(s) of the recording.

Response to Document Request No. 20

       Pable has produced any such documents.



Document Request No. 21

       Any and all documents and/or communications that you have drafted, issued, or otherwise
prepared for any purpose and relating to your employment with CTA, including without limitation
documents and/or communications relating to the discovery of the Skeleton Key, the use of the
Skeleton Key upon various BusTime systems, the circumstances surrounding your departure from
CTA, and/or your claims and defenses that are the subject of this litigation.




                                                 9
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 35 of 86 PageID #:469




Response to Document Request No. 21

      Subject to the relevant time period as agreed to by the Parties, Pable has produced any such
documents.



Document Request No. 22

        All written reports and curriculum vitaes for each expert witness identified in response to
Interrogatory No. 22.

Response to Document Request No. 22

       Pable objects to this request as premature. Pable will produce documents related to expert
witnesses in accordance with the applicable rules and Orders of the Court.



Document Request No. 23

        All documents relating to any damages claimed by Pable in this matter, including but not
limited to the damages identified in Paragraphs 8 and 73 of the Complaint, and any damages
identified in response to Interrogatory No. 21.

Response to Document Request No. 23

       Subject to Pable’s continuing accrual of and anticipated supplementation of his discovery
responses with respect to damages, Pable has produced any such documents.




                                                10
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 36 of 86 PageID #:470




October 15, 2020                            Respectfully submitted,



                                            /s/ Timothy A. Duffy
                                            Timothy A. Duffy (ARDC #6224836)
                                            Law Office of Timothy A. Duffy, P.C.
                                            290 Shadowood Ln
                                            Northfield, IL 60093
                                            847-530-4920
                                            tduffy@tduffylaw.com

                                            Attorney for Plaintiff
                                            Christopher George Pable




                                       11
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 37 of 86 PageID #:471




                               CERTIFICATE OF SERVICE

       I, Timothy A. Duffy, attorney for Mr. Pable, hereby certify that on October 15, 2020, I
served a copy of the foregoing on the following counsel of record by email to their address of
record on the CM/ECF system.

       Elizabeth Erin Babbitt
       Taft Stettinius & Hollister LLP
       111 E. Wacker Drive
       Suite 2800
       Chicago, IL 60601
       312-527-4000
       ebabbitt@taftlaw.com

       Allison Emma Czerniak
       Taft Stettinius & Hollister LLP
       111 East Wacker Drive
       Suite 2800
       Chicago, IL 60601
       (312) 840-4487
       aczerniak@taftlaw.com

       Nicollette L. Khuans
       Taft Stettinius & Hollister LLP
       111 East Wacker Drive
       Suite 2800
       Chicago, IL 60601
       (312) 527-4000
       nkhuans@taftlaw.com

       John Francis Kennedy
       Taft Stettinius & Hollister LLP
       111 East Wacker Drive
       Suite 2800
       Chicago, IL 60601
       (312) 527-4000
       jkennedy@taftlaw.com

       Attorneys for Defendant Chicago Transit Authority
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 38 of 86 PageID #:472




    Steven W Jados
    SmithAmundsen LLC
    3815 E. Main Street, Suite A-1
    St. Charles, IL 60174
    (630)587-7934
    sjados@salawus.com

    Attorney for Defendant Clever Devices, Ltd.




                                                  /s/ Timothy A. Duffy




                                           2
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 39 of 86 PageID #:473




      EXHIBIT F
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 40 of 86 PageID #:474




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

        Plaintiff,                                             Case No. 19-cv-7868

 v.                                                           Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                         Magistrate Judge Sidney I. Schenkier
 CLEVER DEVICES LTD.,
                                                                 JURY DEMAND
        Defendants.



 CHICAGO TRANSIT AUTHORITY,

        Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

        Counter-Defendant.



      DEFENDANT/COUNTER-PLAINTIFF CHICAGO TRANSIT AUTHORITY’S
      FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF/COUNTER-
                     DEFENDANT CHRISTOPHER PABLE

       Pursuant to Federal Rule of Civil Procedure 34, Defendant Chicago Transit Authority

(“CTA”) propounds the following requests for production (collectively, the “Requests”) on

Plaintiff/Counter-Defendant Christopher George Pable. Pable must serve his responses within 30

days of the date of service of these Requests. See Fed R. Civ. P. 34(b)(2).

                                       INSTRUCTIONS

       1.      Pursuant to Federal Rule of Civil Procedure 26(e), the Requests are continuing in

nature and Pable has a duty to supplement or correct any response with documents or data that
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 41 of 86 PageID #:475




would have been responsive had they been in existence or known to Pable at the time the response

was made.


       2.     Pable’s search obligations extend to documents or data maintained in hard copy

format and to electronically stored information (“ESI”). In producing documents, Pable is

requested to produce the following for each record:


           a. Document Images: All documents or files are to be scanned or printed to CCIT
       Group IV, 300 DPI resolution, single-page, TIFF images. Each container file, such as an
       email PST or NSF or file containers such as a ZIP file or RAR file shall be extracted. Each
       email attachment is to be extracted from the parent email as a separate document. The
       parent/child relationship between email and attachment is to be maintained. Each image is
       to be endorsed in the lower right hand corner with a unique serial (“Bates”) number. The
       Bates number shall not obscure any information in the image.

           b. Native Electronic Files: Native electronic files are to be produced in addition to the
       TIFF images except for structured data, i.e. Microsoft Excel, Microsoft Powerpoint, .exe
       files, which do not require an image. The native file is to be named for the Bates number
       of the first page of the document. If a file cannot be rendered to TIFF then a slip sheet
       image is to be produced and endorsed with the same Bates number. The slip sheet shall
       contain the “original filename,” “original file path” and a brief explanation or description
       of the reason for the exception.

           c. Text Files: A single, document-level, Unicode text file is to be produced for each
       record. Text files should be named with the Bates number of the first page of the document.
       In the case of file where the text is electronically extractable, the text file should contain
       the electronically extracted text. For files where the text of the document is not
       electronically extractable, the file should be imaged then processed using optical character
       recognition (OCR). The text from a slip sheet should not be provided in the text file.

            d. Concordance Load File: A Concordance .DAT file should be produced containing
       document boundaries, attachment (parent/child) relationship, and metadata fields
       corresponding to those listed below (to the extent those fields exist and are available). Each
       file produced should have a corresponding record (row) in the data file.


 Metadata Fields:                  Description:
 BegDoc#                           The Bates number or file identification number of the start of the
                                   document
 EndDoc#                           The Bates number or file identification number of the end of the
                                   document



                                                  2
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 42 of 86 PageID #:476



BegDocAttach#                   The beginning Bates number or file identification number of the
                                first document in the parent/attachment group
EndDocAttach#                   The ending Bates number or file identification number of the last
                                document in the parent/attachment group
To                              The recipient of the document or email
From                            The author of the document or email
CC                              Persons copied on the document or email
BCC                             Persons blind-copied on the document or email
Custodian                       The person who maintains custody of the document or email
Source                          The original source of the data, if available (e.g. Joe’s Work
                                Laptop)
                                Author of the document or email
Author
Date Created                    Date and time the document or email was created
Date Sent                       Date and time the document or email was sent
Date Received                   Date and time the document or email was received
Date Last Modified              Date and time last modified for attachments and standalone
                                electronic files
Date Last Printed               Date and time last printed for attachments and standalone files
Time Sent                       Time the email message was sent.
Time Received                   Time the email message was received.
Time Created                    Time the native file was created.
Time Last Modified              Time the native file was last modified.
Email Subject                   Subject line(s) of email
Doc Title                       Title of the document
File Name                       File name of electronic document
File Path                       Original file path as maintained by operating system or network
Folder                          Email or document folder information
MD5, SHA-1, or SHA-1 Hash       Security and encryption values
Confidentiality Designation     Designation of any confidentiality claim applied to the document
Native File                     File path to location of native format document
OCR Path                        File path to extracted text (or OCR in the case of redacted images)
                                of the document

            e. Concordance Image (Opticon) Compatible Image Load File: Produce an Opticon
         .OPT or .LOG text file with the following comma delimited fields:
            IMAGE KEY, VOLUME, IMAGE PATH, DOCUMENT BREAK, FOLDER
            BREAK, BOX BREAK, PAGE COUNT


                                               3
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 43 of 86 PageID #:477




       Each volume should have separate NATIVE, IMAGE and TEXT sub-folders for the native,
       image and text files, and shall contain no more than 5,000 files per numbered sub-folder.
       The Volume folder will contain the data file. The data file will be named for the production
       volume and will have the .DAT file extension. The volume folder will contain a
       Concordance Image (Opticon) image load file with either the .opt or .log file extension.
       The image load file will be named for the production volume.

       3.      Pable must identify the Request(s) that each document produced is responsive to.


       4.      These Requests are to be construed broadly to yield disclosure of as much relevant

information as possible.


       5.      If Pable withholds any document because of a claim of privilege, Pable must set

forth the privilege claimed, the facts upon which Pable relies to support said claim of privilege,

and furnish a list identifying each document and thing for which the privilege is claimed, and

identify: (1) the date of the document; (2) each and every author of the document; (3) each and

every other person who prepared or participated in the preparation of the document; (4) each and

every person who received the document; (5) the present location of the document and all copies

thereof; (6) each and every person having custody or control of the document and all copies

thereof; (7) a description of the document (e.g., email, letter, memorandum, etc.); and (8) the

specific reason it was not produced. This instruction shall not limit the CTA’s right to seek an

order compelling production of documents Pable contends are privileged.


       6.      If Pable claims that any document or documents containing information responsive

to these Requests have been destroyed, missing, or lost, the production of which is sought by these

Requests, Pable must furnish a list identifying each destroyed, missing or lost document and

identify: (1) the date of the document; (2) each and every author of the document; (3) each and

every other person who prepared or participated in the preparation of the document; (4) each and

every person who received the document; (5) a description of the document (e.g., email, letter,


                                                4
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 44 of 86 PageID #:478




memorandum, etc.); and (6) provide sufficient information explaining the circumstances resulting

in the said disposition of the document.


       7.        To the extent such material requested has already been produced, Pable is instructed

to respond by identifying such previously produced responsive material by Bates Number.


       8.        Unless otherwise stated, the time frame contemplated by these Requests is from

January 1, 2018, through the present.


                                           DEFINITIONS

       1.        The terms “Pable,” “you,” or “your” mean Christopher George Pable and any

attorney or other agent or representative of Pable.


       2.        “Communication(s)” shall mean any transmission of words or thoughts between or

among two or more persons and includes, but is not limited to, spoken words, conversations,

conferences, discussions, talks, and reports, whether transmitted in person or by any electronic

device such as the telephone or facsimile, including text messages, emails, messages sent via

messaging applications (including without limitation WhatsApp, Telegram, Slack, Skype, etc.)

and/or messages sent and/or posted in social media applications (including without limitation

Facebook, Instagram, Google Hangouts, Google+, Reddit, etc.) and “documents” as that term is

defined below.


       3.        “Complaint” means the Complaint filed in this action by Pable on December 2,

2019, and any amendments thereto.


       4.        “Counterclaim” means the Counterclaim filed in this action by the CTA on August

3, 2020.



                                                  5
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 45 of 86 PageID #:479




       5.      “Documents” means all written, printed, typed, graphic, recorded or illustrative

matter, computer memory, tapes or any other tangible thing by which information is contained,

stored or displayed, of every kind or description, however produced or reproduced, whether draft

or final, original or reproduction, signed or unsigned, and regardless of whether approved, signed,

sent, received, redrafted, or executed, included but not limited to: written communications, email,

text messages, messages sent via messaging applications (including without limitation WhatsApp,

Telegram, Slack, Skype, etc.), messages sent and/or posted in social media applications (including

without limitation Facebook, Instagram, Google Hangouts, Google+, Reddit, etc.), letters, words,

numbers, pictures, sounds, symbols or any combination thereof, correspondence, envelopes,

computer printouts, teletypes, texts, telecopies, memoranda of telephone conversations or personal

conversations, diaries, calendars, interoffice communications, records, reports, studies, bills,

receipts, checks, invoices, requisitions, tape or disk recordings, papers and forms filed with any

court or governmental body, notes, transportation and expense logs or records, work papers,

contracts, formal or informal memoranda of meetings, statistical and financial statements, charts,

graphs, reports or material similar to any of the foregoing, however denominated, by whomever

prepared, and to whomever addressed, which are in your possession, custody or control or to which

you have, have had or can obtain access. The word “documents” extends to data that is stored or

maintained only in electronic format. Any document which contains any comment, notation,

addition, insertion, or marking of any kind constitutes a document separate from the unmarked

version. The word “documents” should be construed in the broadest sense possible in responding

to these Requests.




                                                6
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 46 of 86 PageID #:480




       6.      “Person” means any natural person, governmental body, corporation, partnership,

joint venture, organization, association, company, special purpose vehicle, or any other form of

business, professional or commercial enterprise or entity.


       7.      “Relate to” or “relating to” means pertaining to, referring to, reflecting upon,

evidencing, describing, mentioning, summarizing or being in any way legally, logically or

factually connected with the matter discussed in the Requests.


       8.      “Showing” means depicting, identifying, reflecting, or reporting.


                              FIRST REQUESTS FOR PRODUCTION

       1.      All documents received in response to any subpoena issued by Pable or his counsel.


       RESPONSE:


       2.      Any and all documents and/or communications relating to your employment at the

CTA in your possession, including any and all documents maintained by you in a physical file

and/or on your personal computer(s), cell phone(s), hard drive(s), or other electronic device(s).


       RESPONSE:


       3.      Any and all documents and/or communications, including social media messages

and/or posts (and including but not limited to messages sent, received, and/or posted in Facebook,

LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,

etc.), text messages, and emails by and between yourself and any other combination of the

following individuals


                        (1)     Alex Bauer



                                                 7
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 47 of 86 PageID #:481




                   (2)    Xopher Barnett

                   (3)    Sarah Cochran

                   (4)    Tony Coppoletta

                   (5)    Katie Gray

                   (6)    Michael Haynes

                   (7)    Trinity Haynes

                   (8)    Natalie Jasien

                   (9)    Jackie Johnston

                   (10)   Susan Kim

                   (11)   Chris Langer

                   (12)   Sydney Moy

                   (13)   William Nowicki

                   (14)   Alec Parks

                   (15)   Jeff Schroeder

                   (16)   Tom Silvestri

                   (17)   Phillip Vanasse

                   (18)   Any other individuals who were or are currently employed by the
                          CTA; and/or

                   (19)   Any other individuals who were or are currently employed by
                          Clever Devices;

    and relating to:

           (i)     your claims as alleged in the Complaint;

           (ii)    the Counterclaim and any defenses you have asserted thereto;

           (iii)   your resignation in lieu of termination from CTA; and/or

           (iv)    your efforts to obtain employment outside of CTA.


                                            8
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 48 of 86 PageID #:482




       RESPONSE:


       4.        Any and all documents and/or communications referring or relating to your

discovery of the Skeleton Key as alleged in Paragraphs 3, 33, and 34 of the Complaint.


       RESPONSE:


       5.        Any and all documents and/or communications referring or relating to your

disclosure of the existence of the Skeleton Key to Michael Haynes as alleged in Paragraphs 4 and

37 of the Complaint.


       RESPONSE:


       6.        Any and all documents and/or communications referring or relating to your

disclosure of the existence of the Skeleton Key to anyone other than Michael Haynes.


       RESPONSE:


       7.        Any and all documents and/or communications referring or relating to the use by

you and/or Michael Haynes of the Skeleton Key on other cities’ BusTime systems as alleged in

the Complaint.


       RESPONSE:


       8.        Any and all documents and/or communications referring or relating to the use of

the Skeleton Key to issue an alert on the BusTime system used by the Greater Dayton [Ohio]

Regional Transit Authority (the “Dayton RTA”) as alleged in Paragraphs 4, 38, and 39 of the

Compliant.



                                                9
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 49 of 86 PageID #:483




        RESPONSE:


        9.      Any and all documents and/or communications between you and Michael Haynes

referring or relating to:


                (i)     the Skeleton Key;

                (ii)    the use of the Skeleton Key on the Dayton RTA BusTime system; and

                (iii)   the use or attempted use of the Skeleton Key on any other cities’ BusTime
                        system (i.e., the “similar, but less visible tests” conducted on other BusTime
                        systems as alleged in Paragraph 41 of the Complaint).


        RESPONSE:


        10.     Any and all documents and/or communications showing your belief that the

purpose of your alleged “reporting … the Skeleton Key (and [Michael] Haynes’ use of it) was very

much in keeping with their responsibility to maintain the security and safety of the CTA’s system”

as alleged in Paragraph 67 of the Complaint.


        RESPONSE:


        11.     All documents and/or communications showing that you were authorized to use the

Skeleton Key.


        RESPONSE:


        12.     Any and all documents and/or communications referring or relating to your

disclosure of the use of the Skeleton Key by you and/or Michael Haynes on the Dayton RTA

BusTime system or any other cities’ BusTime system to anyone at the CTA or Clever Devices.


        RESPONSE:


                                                 10
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 50 of 86 PageID #:484




       13.     Any and all documents and/or communications showing your efforts to seek

employment outside of the CTA during the period of January 1, 2016 through the present,

including but not limited to job applications, application acceptance and/or rejection letters,

resumes or CVs, inquiries to other employers and/or individuals relating to other employment

opportunities, and/or communications to third parties expressing your desire to obtain employment

outside of CTA.


       RESPONSE:


       14.     Any and all documents and/or communications relating to your efforts (whether

actually implemented for any period of time, or otherwise) to encrypt CTA electronic devices that

you used or had access to during the course of your employment with CTA, including without

limitation through the use of Bitlocker, MotoKey, and/or your personal cell phone.


       RESPONSE:


       15.     Any and all documents and/or communications, including social media messages

and/or posts (and including but not limited to messages sent, received, and/or posted in Facebook,

LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,

etc.), text messages, and emails referring or relating to your efforts to encrypt CTA electronic

devices that you used or had access to during the course of your employment with CTA.


       RESPONSE:


       16.     Any and all documents and/or communications relating to your efforts (whether

actually implemented for any period of time, or otherwise) to install a secondary drive and/or




                                               11
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 51 of 86 PageID #:485




partition a secondary drive on the computer(s) that you used or had access to during the course of

your employment with CTA.


       RESPONSE:


       17.     Any and all documents and/or communications, including social media messages

and/or posts (and including but not limited to messages sent, received, and/or posted in Facebook,

LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,

etc.), text messages, and emails relating to your efforts to install a secondary drive and/or partition

a secondary drive on the computer(s) that you used or had access to during the course of your

employment with CTA.


       RESPONSE:


       18.     Any and all documents and/or communications showing the complete imaging

and/or forensic examination of the personal cell phone(s) that you used during the course of your

employment with the CTA in 2018.


       RESPONSE:


       19.     Any and all documents and/or communications relating to your use of CTA

electronic devices (including CTA computer(s)) for any purposes unrelated to the scope of your

CTA employment, including without limitation all documents and/or communications relating to

activities relating to mining, buying, and/or selling Bitcoin; activities relating to gaming and/or

video games; activities relating to gambling; and/or activities relating to “hacking” or otherwise

gaining unauthorized access to other software and/or computer systems and/or Networks.




                                                  12
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 52 of 86 PageID #:486




       RESPONSE:


       20.     Any and all documents and/or communications relating to your recording of the

November 8, 2018 meeting with CTA, including without limitation all documents and/or

communications demonstrating all uses for and/or recipient(s) of the recording.


       RESPONSE:


       21.     Any and all documents and/or communications that you have drafted, issued, or

otherwise prepared for any purpose and relating to your employment with CTA, including without

limitation documents and/or communications relating to the discovery of the Skeleton Key, the

use of the Skeleton Key upon various BusTime systems, the circumstances surrounding your

departure from CTA, and/or your claims and defenses that are the subject of this litigation.


       RESPONSE:


       22.     All written reports and curriculum vitaes for each expert witness identified in

response to Interrogatory No. 22.


       RESPONSE:


       23.     All documents relating to any damages claimed by Pable in this matter, including

but not limited to the damages identified in Paragraphs 8 and 73 of the Complaint, and any damages

identified in response to Interrogatory No. 21.


       RESPONSE:




                                                  13
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 53 of 86 PageID #:487




Dated: September 15, 2020                    Respectfully submitted,

                                             Chicago Transit Authority


                                        By: s/ Elizabeth E. Babbitt
                                            One of its Attorneys
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601




                                       14
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 54 of 86 PageID #:488




     EXHIBIT G
           Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 55 of 86 PageID #:489


Bishton, Paula

From:                               Timothy Duffy <tduffy@tduffylaw.com>
Sent:                               Saturday, October 24, 2020 11:23 AM
To:                                 Babbitt, Elizabeth E.
Cc:                                 Czerniak, Allison E.; Khuans, Nicollette L.; Kennedy, John; Jados, Steven
Subject:                            Re: Pable v. CTA - follow-up to Rule 37.2 Conference



Elizabeth,

Thank you for this summary. Please see my comments below in red.

Tim

Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




        On Oct 23, 2020, at 12:25, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:

        Tim,

        Thank you again for speaking with us yesterday pursuant to Rule 37.2. I recount our agreements with
        respect to discovery below. I look forward to receiving an update from you next week as to your
        expected timeline for supplementing Pable’s discovery responses.

        Pable’s Answers to CTA’s Interrogatories
        As you know, the CTA has objected to Plaintiff’s refusal to respond to any interrogatories on the basis
        that the subparts contained therein exceed the number of interrogatories provided by the
        rules. Interrogatories containing subparts which directly elicit details concerning a “common theme,”
        like the interrogatories propounded by the CTA, should be treated as single complete questions. See,
        e.g., Portis v. City of Chicago, 02-cv-3139, 2005 WL 991995, at *9 (N.D. Ill. Apr. 15, 2005); see also Bell v.
        Woodward Governor Co., No. 03 C 50190, 2005 WL 3829134, at *1 (N.D .Ill. June 30, 2005). As a result
        of our conversation, you agreed that Pable will provide answers to the following interrogatories as they
        were propounded on Pable on October 1, 2020 so that they are complete:

             •   Interrogatory Nos. 1, 3, 5, 7, 8, 9, 10, 11, 12, 13, 16, 17, 21

        The CTA has also agreed to amend certain of the CTA’s first interrogatories to Pable in a good-faith
        effort to address Pable’s concerns as to the subparts contained therein. Specifically, the CTA will amend
        the following interrogatories pursuant to our conversation and separately reissue them to Pable in short
        order:

             •   Interrogatory Nos. 2, 4, 6, 14



                                                                1
         Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 56 of 86 PageID #:490
       As we discussed, the CTA is willing to amend these interrogatories based on its expectation that Pable
       will provide complete answers to their streamlined counterparts.

       As to interrogatories nos. 18, 19, and 20, which generally concern the disclosure of expert witnesses and
       lay witnesses, the parties all agreed to provide the requested information in accordance with their
       existing obligations under the Rules, and that the parties need not issue interrogatories to provide
       information which the parties must already exchange under the federal rules.

       As to interrogatory no. 15, you expressed Pable’s position that the information sought therein is not
       relevant to the litigation. The CTA expressed its position that information pertaining to Pable’s use of
       CTA electronic devices for purposes unrelated to his CTA job functions is undoubtedly relevant to both
       the CTA’s affirmative defenses of after-acquired evidence and unclean hands, and to the CTA’s
       Computer Fraud and Abuse Act counterclaim. It appears that Pable and the CTA remain at issue as to
       interrogatory no. 15. To the extent that Pable remains unwilling to provide a complete answer to
       interrogatory no. 15 when he supplements his answers to CTA’s first interrogatories and answers the
       CTA’s amended interrogatories, the CTA will seek resolution of Pable’s objection from the court.

Pable will provide substantive answers to the interrogatories you have identified and the ones you reissue. We
will also attempt to address No. 15 in order to see if we can avoid motion practice. I want to be clear that we
may have different definitions of “complete” but there is no use arguing over what that means without the
answers.


       Privilege Logs
       The parties agreed to exchange their respective privilege logs on or before November 16, 2020 (we had
       discussed 11/15 on the call but that is a Sunday), so that the parties may resolve any issues specific to
       the privilege logs prior to the close of written discovery on November 30, 2020.

I thought we said that we would raise any issues by 11/30 with the understanding that we could pursue/resolve
them without otherwise extending the current schedule. We can see how this develops once we have the logs in
hand; I am all for raising any issues sooner rather than later.


       Issues Raised in CTA’s October 13, 2020 Rule 37.2 Letter to Pable
       The parties also discussed the issues raised in the CTA’s October 13, 2020 Rule 37.2 letter to Pable. As a
       result of those discussions, Pable agreed to the following:

           •   Pable will tender to CTA a report describing the results, including hit counts, of the email search
               terms that Pable agreed to in your March 25, 2020 letter, with verification from Pable that he
               searched his personal email account(s) using the agreed-upon search parameters and produced
               emails responsive to those parameters in his July 2020 MIDPP ESI production;
Pable did not do this searching, our consultant did. We will provide the parameters, terms, and associated hit
counts.

           •
           •   Pable will tender to CTA a supplemental report describing the results, including hit counts, of
               the email search terms that you agreed to in your March 25, 2020 letter for the year 2019 and
               through present so that CTA may evaluate whether the production of those additional emails
               may be necessary;

                                                            2
          Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 57 of 86 PageID #:491

I am not sure what you mean by “supplemental report” but we will provide the same information as above
applied to his email for a more recent time period, but I reserve the right to limit this date range, especially
when we get to the point where both Pable and Haynes are working with counsel (as opposed to earlier when
any relevant communications are less likely to be privileged). Please note that to the extent this item requires
our consultant to re-access Pable’s email (as opposed to working with what he collected previously), these items
may take longer to generate and produce.


           •   In light of the fact that Michael Haynes’ subpoena response indicated that Pable and Haynes
               continued to exchange emails relevant to the litigation through 2020, Pable will revisit his search
               of Pable’s Gmail account and produce to CTA any additional emails from 2019 and 2020 that are
               responsive to the agreed-upon search terms;
I think this is subsumed in the prior item.

           •
           •   Pable will produce a complete and searchable forensic image file of his personal cell phone as it
               was previously imaged by Pable’s third-party expert during the course of written discovery in
               this litigation; as Pable has already had the phone imaged, we would ask that the image be
               produced by the close of business on October 29, 2020.
The image is a complete forensic image; I cannot make any representations about its searchability, which has
nothing to do with the imaging process. I am checking on timing and logistics for this, and am just not in a
position to confirm the 29th right now.

           •
           •   Pable will supplement his answer to interrogatory no. 21 to include reference to any social
               media applications upon which Pable may have written posts that are relevant to the litigation;
               and
As noted above, Pable will provide a substantive answer to this interrogatory that will hopefully resolve this
issue; I can’t characterize it more precisely than that right now.

           •
           •   Pable will produce copies of any social media posts that may be relevant to the litigation
               (including, for instance, information posted on Pable’s LinkedIn profile).
No, I said we would consider this and try to address it in the interrogatory response so we know the scope and
can address any issues, which are likely to be whether any posts are relevant.

           •

       CTA’s Forthcoming Images of Certain CTA Devices
       As we discussed, and as the CTA indicated in its responses to Pable’s first requests for production to
       CTA, the CTA will produce relevant portions of certain CTA devices that have been imaged by its
       consulting expert. The CTA reiterated that the CTA devices at issue contain several terabytes of
       information, the majority of which will not be relevant to the litigation. Moreover, the irrelevant
       information available on the devices implicates certain security considerations. During our
       conversation, you indicated that Pable may seek access to the entirety of the relevant imaged devices,
       but agreed to first review the CTA’s production before arriving at such a determination. In the interim,
       the CTA also agreed to work with its third-party forensic computer technician to determine whether it


                                                           3
         Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 58 of 86 PageID #:492
       can identify a means by which it can tender a high-level index of the information available on the
       devices to you for your review.

That does reflect our discussion. For clarity’s sake I would ask that any images of any thumb drives or dongles
accessed in 2018 or later be provided, as the size is obviously not an issue. I don’t see the basis for security
concerns given the options and obligations under our Protective Order. Please provide me with a date for this
production.


       Pable’s Cell Phone
       Finally, and during the course of our conversation pertaining to the imaging of Pable’s cell phone, you
       indicated that the full image of the device may nonetheless be incomplete due to Pable’s position that
       CTA effectuated a “wipe” of Pable’s work profile upon Pable’s departure from the CTA such that certain
       information, like text messages, is no longer available on the device. The CTA continues to dispute this
       allegation. You also indicated that, after Pable’s cell phone was imaged by your third-party expert
       during the course of this litigation and the cell phone was returned to Pable’s care, the cell phone will no
       longer turn on. You agreed that Pable will continue to preserve the cell phone at issue in this litigation,
       and we expect that you will likewise preserve all backups of Pable’s cell phone.

This is incorrect. The image is a complete image of the data on the phone when the phone was imaged; nothing
about the imaging process affected the “completeness” of the image. Whatever the CTA did to the phone in
2018 certainly rendered some data on it inaccessible to Pable (which was obviously the whole point of the
action it took). To the extent any such remained accessible via a forensic examination, Pable did nothing to
change that, but keep in mind that his normal use of the phone in the ordinary course may have overwritten such
data, similar to what might occur, for example, to files put in the trash or even “double deleted” on a
computer — forensically retrievable files or fragments thereof may still exist on the hard drive, but they may
also be overwritten in the normal course as the drive continues to be used.

As I said, I was told the phone no longer turns on — I am not sure whose “care” the phone was under when this
occurred, but it has been preserved. There are no “backups” of the phone.

       Thank you, and we look forward to hearing from you,

I will get back to you on timing for the hit counts and the image soon. I will get you the interrogatory responses
by November 10 at the latest (assuming I have your re-issue by October 30).




                      Elizabeth E. Babbitt
       Taft /         Partner
                      ebabbitt@taftlaw.com
                      Dir: 312.836.4116
                      Tel: 312.527.4000 | Fax: 312.966.8556
                      111 E. Wacker Drive, Suite 2800
                      Chicago, Illinois 60601-3713


                      Taft Bio
                      Download vCard
                      taftlaw.com
                                                            4
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 59 of 86 PageID #:493




To receive regular COVID-19 updates from Taft, subscribe here. For additional
resources, visit Taft's COVID-19 Resource Toolkit.
This message may contain information that is attorney-client privileged, attorney work product or
otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
the message and any attachments.




                                                      5
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 60 of 86 PageID #:494




     EXHIBIT H
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 61 of 86 PageID #:495




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION




                       DECLARATION OF NATHAN BINDER


 1. My name is Nathan Binder. I am over eighteen (18) years of age, of sound mind, have
    never been convicted of a felony, and am fully competent to create this affidavit. I reside
    in Cook County, Illinois. The factual statements set forth below are within my personal
    knowledge and are true and correct. I have attached my CV to this declaration.
 2. I have been employed with 4Discovery, LLC as a Forensic Investigator since 2017. In
    this position, my duties and responsibilities include examining all aspects of computer
    forensics, mobile forensics, and electronic discovery cases. I am directly involved in
    forensic imaging, analysis, and production. I have provided expert reports including
    affidavits and declarations. I have worked on hundreds of matters involving disputes
    over digital evidence and electronic data.
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 62 of 86 PageID #:496




 3. My professional expertise rests on a foundation of a Bachelor of Science and Technology
    degree with a major in Digital Forensics. I obtained this degree from Bloomsburg
    University of Pennsylvania in 2016.
 4. In 2019, I successfully obtained three Cellebrite certifications, namely, the CMFF
    (Cellebrite Mobile Forensic Fundamentals), CCO (Cellebrite Certified Operator), and
    CCPA (Cellebrite Certified Physical Analyst). In 2020, I successfully obtained the
    Cellebrite Certified Mobile Examiner (CCME) certification. Cellebrite is a major
    industry standard software utilized by forensic examiners to collect, analyze, and report
    forensic artifacts from mobile devices.
 5. As a forensic investigation professional, I have examined electronic evidence for cases
    involving, but not limited to, trade secret theft, motor vehicle accidents, data authenticity,
    fraud/embezzlement, and employee misconduct cases.
 6. Regardless of the software used to extract data from a phone, there are three general
    image types. The image types are logical, file system, and physical. The differences in
    image types are as follows: logical images generally will copy out the data from a file
    (example: such as text messages contained within a database) and make a copy of that
    data into a new file. File system and physical images will not just copy the data within the
    file but will capture the actual file (example: the database that contains the text messages)
    itself, that way if a database that should contain text messages is empty, it can be verified
    by analyzing the empty database.
 7. The phone of interest in this matter is Pable’s Moto Z Force 2nd Generation (Serial
    Number: ZY224CNBBX). On June 11th, 2020, a logical image was taken of Pable’s
    Moto Z Force using Paraben’s Electronic Evidence Examiner. I received a copy of the
    data image of the phone to review.
 8. Based on my review of the phone image it appears that (1) very little data resided on the
    device at the time of the image, (2) there are inconsistencies with the data that is
    contained in the image, and (3) that the phone image is not complete.
 9. The Moto Z Force 2nd Generation has the ability to store 64 GB of data to its internal
    storage and also has the ability to store data to a microSDXC memory card (a type of SD
    card) which can hold anywhere from 32 GB to ~2,000 GB of data. I exported the data
    from Pable’s phone image and it resulted in a total of ~1.2 GB. The android operating
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 63 of 86 PageID #:497




    system present on the device would be responsible for almost 1 GB of that exported data,
    leaving only about 0.2 GB (or 0.625% of the total capacity of the device) for review. The
    software used for the image (Paraben’s Electronic Evidence Examiner) shows that the SD
    card was not present in the phone during the image process. This means that any data
    stored on the SD card (commonly media such as a video or audio recording or application
    data such as communications from messaging applications) was not captured during the
    logical image of Pable’s phone. At the time of writing this affidavit, to my knowledge, no
    forensic image was created of any associated SD cards.
 10. Besides the lack of data file size in the image, the image also contained very little
    content. Common artifacts that one would typically expect to see in a phone image are
    text messages, instant messages (Facebook Messenger, Instagram, WhatsApp, Signal,
    etc), call logs, internet history, and media (photos and videos). Pable’s phone image held,
    in total, 5 SMS text messages all occurring on 5/26/2020 and 5/27/2020. Text messages
    are typically broken down into two types, SMS and MMS. SMS messages are short text
    messages that only contain text while MMS messages are text messages with media
    attachments (such as photos or videos). No instant messages, MMS messages, internet
    history, or captured media are included in the image.
 11. The phone image listed user activity of applications (“Apps”) on the phone from the time
    period of June 5th to June 11th of 2020, the day of the logical imaging of Pable’s phone.
    This activity shows when applications are used on the device but will also sometimes
    show the specific activity occurring in the application.
 12. For example, the user activity logs show that the messaging application “Signal” had
    conversation activity occurring every day from June 5th up to the day of the logical
    image. Signal is a secure messaging App that provides end-to-end encrypted
    communications. While the end-to-end encryption secures the messages while they are
    being sent from one user to another, the application still stores the messages in a local
    database on the phone.
 13. Besides call log history, the data contained within the logical image of Pable’s device
    does not predate June 5th, 2020. There are no Signal messages (or a Signal database that
    would contain the messages) in the image. The directories (or folders) that would contain
    Signal files are completely empty but still exist. Furthermore, the 5 text messages found
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 64 of 86 PageID #:498




       on Pable’s phone image were automated text messages that were sent by the Signal
       application and T-Mobile. There were no text messages available that were from any
       other source. It is not possible to verify that the database containing the messages is
       empty because the database was simply not collected during the logical image.
   14. I was provided by Plaintiff a PDF document containing pictures of different
       communication applications with conversation data displayed on Pable’s phone (Bates #
       P001346-P001418). It is evident that communication data does exist on the device that
       was not contained within the forensic image.
   15. I identified approximately 200 Apps that have directories (or folders) contained within
       the logical image received. Only 49 of these directories contained any files. This is also
       indicative of an incomplete collection of available data.
   16. In my review of the applications I found no indication that the “Motokey” program had
       been installed or was utilized on the device.
   17. Without being provided a full and complete image of all available data typically included
       in a file system and physical image, it is impossible to determine the extent to which
       responsive data to this matter exists or can be recovered.


I declare under penalty of perjury under the laws of the United States that the foregoing
statements are true and correct.


Dated: December 2nd
                ___, 2020                    _______________________________________
                                     Nathan Binder
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 65 of 86 PageID #:499




        EXHIBIT I
           Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 66 of 86 PageID #:500




                                                                  △      100% I              16:25




                                                          マップ                     MyFitnetfP al
           3 月 /2



     YouTube                                                                           Connect




    Play Music                                                                   Nintendo S w iU




・




    Streaming                                                                            PSPlay




                                                                    ◎ 9
                                                                                                 P001346
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 67 of 86 PageID #:501




       EXHIBIT J
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 68 of 86 PageID #:502


Elizabeth E. Babbitt
Direct Dial: (312) 836-4116
e-Facsimile: (312) 966-8556
E-Mail: ebabbitt@taftlaw.com

Reference No.: CTA03-GN007
                                   November 24, 2020
VIA EMAIL
Timothy A. Duffy
Law Office of Timothy A. Duffy, P.C.
290 Shadowood Lane
Northfield, IL 60093
tduffy@tduffylaw.com

        Re:     Christopher Pable v. CTA | Case No. 19 cv 7868

Dear Counsel:

        This letter seeks to resolve discovery issues pursuant to Local Rule 37.2.

Phone Imaging

        Following the telephone conference on November 17, 2020 by and between the Parties’
counsel and third-party consultants, the CTA has been able to access the image file Pable produced
of his cell phone. Based on its review, and in consultation with its expert, the CTA believes that
the image has been compromised or is otherwise incomplete.

        By way of example, the image file: (i) includes a total of five (5) irrelevant SMS messages,
and zero (0) MMS messages; (ii) does not include any communications exchanged on third-party
applications; (iii) does not include any internet browsing and/or search histories; (iv) does not
include any audio or visual files, including photo images; (v) does not include any data associated
with 121 of the 133 third-party applications associated with the phone; and (vi) does not include
information or data associated with the device’s SIM card, SD card, or any other storage card or
device.

        In short, it appears that Pable’s cell phone has no data remaining on it. This is perplexing,
as Pable has produced selective screenshots of data from that phone that no longer appear to be on
the current forensic image of that same phone. The forensic image of the phone was made under
Pable’s control, and he has refused to allow the CTA to make its own forensic image, using
appropriate software to do so.

        The CTA has been patient to allow Pable’s control of the process to play out, with
confounding results. The CTA requires Pable’s cell phone to be re-imaged, along with all SIM
cards, SD cards, and/or other devices affiliated with the phone.

        Please confirm that Pable will produce his physical cell phone, along with all affiliated
SIM cards, SD cards, and/or devices to the CTA for re-imaging. Please also confirm if Pable has
maintained any data from this phone on a server or in cloud-based storage.




28300472v5
     Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 69 of 86 PageID #:503

                                                                               Timothy A. Duffy
                                                                              November 24, 2020
                                                                                         Page 2


     If Pable objects to the CTA’s request, please advise as to your availability on Wednesday,
November 25, 2020 for a telephone conference to discuss this matter in further detail.

Personal Website

       In the course of its investigation and discovery in this matter, the CTA determined that
Pable maintains a website, www.menchi.org. Screenshots from pages of that website, captured on
or about October 15, 2020, were produced last week, see bates range CTA-PABLE0034106 –
CTA-PABLE0034216.

       Pable deleted data from his website after he filed his lawsuit against the CTA. Pable’s
public website contained detailed and proprietary information about certain CTA projects. The
CTA understands that Pable maintained the CTA’s data in the public domain until approximately
October 28, 2020, when Pable appeared to make certain CTA project pages on his website publicly
inaccessible.

        In order to assess the content Pable published online regarding CTA projects, the CTA
issued a document request (Supplemental Document Request No. 1, issued on October 28, 2020),
requesting the production of “[c]omplete and accurate copies of the archived Website 1 showing
the Website as it appeared from May 1, 2018 through the present.” Pable objected to this request
and refused to produce any responsive materials. Pable’s objections to this request are improper.
The materials Pable maintained on his website are, at minimum, relevant to the CTA’s
counterclaim and may lead to other relevant information upon further review. The CTA demands
that Pable produce an accurate copy of his archived Website on or before November 30, 2020, or
the CTA will seek relief with the Court.

        Moreover, Pable has made public CTA code that was developed for the CTA’s benefit in
furtherance of its Transit Signal Priority project, which assists the CTA buses in extending signal
lights. Pable continues to maintain this code on his publicly accessible Github page, located at
https://github.com/chrispable/blazeon, without the CTA’s authority. Accordingly, the CTA
demands that Pable take down this code, as well as any other CTA code, including code Pable
developed for the CTA during his CTA employment.

       The CTA reserves all rights and make seek additional relief from the Court, if necessary,
regarding the publication of its code.

           We look forward to your prompt response.

                                                       Sincerely,




1
    “Website” was defined as Plaintiff’s website: https://www.menchi.org.


28300472v5
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 70 of 86 PageID #:504

                                                                  Timothy A. Duffy
                                                                 November 24, 2020
                                                                            Page 3


                                      TAFT STETTINIUS & HOLLISTER LLP




                                      Elizabeth E. Babbitt


cc:     Via Email
        John F. Kennedy
        Allison E. Czerniak
        Nicollette Khuans
        Steven Jados




28300472v5
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 71 of 86 PageID #:505




     EXHIBIT K
           Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 72 of 86 PageID #:506




From:                           Timothy Duffy <tduffy@tduffylaw.com>
Sent:                           Sunday, November 29, 2020 6:59 PM
To:                             Babbitt, Elizabeth E.
Cc:                             Jados, Steven; Kennedy, John; Czerniak, Allison E.; Khuans, Nicollette L.
Subject:                        Re: Pable v. CTA: Rule 37.2 Communication


Elizabeth,

I write in response to your Rule 37.2 letter dated November 24, 2020.

With respect to Mr. Pable’s phone, please recall that a great deal of the data stored on and accessible via the
phone was lost when the CTA wiped the device without notice to Pable and, apparently, with no thought to
preserving any data that might be on it — despite a now-professed concern that Mr. Pable was misusing CTA
data and devices. Please also recall that the only direct relevance of this device to any claim or defense in the
case is that Mr. Pable used his phone to store the encryption key for his CTA hard drive, and there is no dispute
as to that fact or, again, that he lost access to that key when the CTA wiped the phone. The only remaining
relevance of Mr. Pable’s phone is that he may have used it to send or receive communications concerning the
events related to the Skeleton Key, and it is clear from our efforts with respect to the phone that no such
messages exist. Indeed there is no reason to think any such messages ever existed, with the possible exception
of a single message from Mr. Pable to Mr. Haynes as referenced in Mr. Haynes’s email, but it is not surprising
that message does not exist, either because it was never stored on the phone or it was erased by the CTA.

The marginal relevance of Mr. Pable’s phone was further demonstrated in the items he did produce that were
obtained either from the phone itself or accessed via the phone though not stored on the phone in a manner such
that the data would be reflected in any image of the phone’s data storage, as reflected in the items Bates-
numbered P0001346-0001418. While responsive to the agreed search terms, none of these communications
directly involved the conduct at issue and none shed any light on any aspect of the case not evident from the
robust collection of e-mails produced by multiple parties concerning the events at issue. it is true that there is
not much data captured in the images of Mr. Pable’s phone. Nonetheless, every effort was made to access all
the data available via the phone that might be relevant to the case and that has been produced.

I note that very early on I maintained that this was not a case that warranted the collection and forensic
examination of phones, and I note now that to the best of my knowledge, neither the CTA nor Clever Devices
has produced any text messages or other data that might be stored on individuals’ phones. If you wish to press
this issue and seek an order for further discovery from the Court, we will ask that any such orders be reciprocal
and that whatever provision is made for further discovery of what is on Mr. Pable’s phone likewise be
conducted on the phones of the other individuals identified as having knowledge of the case.

With respect to Mr. Pable’s personal web site, we are again discussing something with no practical relevance of
the case, including the CTA’s counterclaim, which concerns Mr. Pable’s encryption of a CTA hard drive, not
whether he posted some unspecified “proprietary” CTA information. Even so, Mr. Pable did not delete any data
related to this matter from his website. He has no “archive” of his website, and if forced to reconstruct its
historical appearance he would simply undertake what you have already done to obtain the materials you
reference that you produced. The Court order you threaten to seek, even if we assume it could be otherwise
justified, would thus not add any new information to the corpus of discovery we all possess today.



                                                           1
           Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 73 of 86 PageID #:507

With respect to the Blazeon code, this is not a case of Mr. Pable improperly disclosing something. This code
was posted by Mr. Pable during his employment, with the knowledge and approval of Mr. Haynes, and was
done to fulfill a requirement that the code be publicly posted for use by Sierra Wireless in generating firmware
for CTA buses and Motorola for uses required by the Office of Emergency Management. Hopefully your client
knows all this and has determined that the code is no longer needed. If so, Mr. Pable can certainly take it down,
but he asked that I confirm that the CTA has concluded doing so would not have any adverse effect, so please
let me know.

Very truly yours,

Tim


Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




        On Nov 24, 2020, at 13:53, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:

        Tim: please see attached.

        Regards,
        Elizabeth


        <Pable v. CTA 24Nov2020 Rule 37.2 Letter.pdf>




                                                        2
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 74 of 86 PageID #:508




      EXHIBIT L
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 75 of 86 PageID #:509




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

         Plaintiff,                                            Case No. 19-cv-7868

 v.                                                           Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and
 CLEVER DEVICES LTD.,

         Defendants.



 CHICAGO TRANSIT AUTHORITY,

         Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

         Counter-Defendant.



       DEFENDANT/COUNTER-PLAINTIFF CHICAGO TRANSIT AUTHORITY’S
      SUPPLEMENTAL REQUEST FOR PRODUCTION TO PLAINTIFF/COUNTER-
                    DEFENDANT CHRISTOPHER PABLE

        Pursuant to Federal Rule of Civil Procedure 34, Defendant Chicago Transit Authority

(“CTA”) propounds the following supplemental request for production (the “Request”) on

Plaintiff/Counter-Defendant Christopher George Pable (“Pable”). Pable must serve his response

within 30 days of the date of service of this Request. See Fed R. Civ. P. 34(b)(2).

                                       INSTRUCTIONS

        1.      Pursuant to Federal Rule of Civil Procedure 26(e), this Request is continuing in

nature and Pable has a duty to supplement or correct any response with documents or data that
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 76 of 86 PageID #:510




would have been responsive had they been in existence or known to Pable at the time the response

was made.

       2.     Pable’s search obligations extend to documents or data maintained in hard copy

format and to electronically stored information (“ESI”).         In producing documents, Pable is

requested to produce the following for each record:

           a. Document Images: All documents or files are to be scanned or printed to CCIT
       Group IV, 300 DPI resolution, single-page, TIFF images. Each container file, such as an
       email PST or NSF or file containers such as a ZIP file or RAR file shall be extracted. Each
       email attachment is to be extracted from the parent email as a separate document. The
       parent/child relationship between email and attachment is to be maintained. Each image is
       to be endorsed in the lower right hand corner with a unique serial (“Bates”) number. The
       Bates number shall not obscure any information in the image.

           b. Native Electronic Files: Native electronic files are to be produced in addition to the
       TIFF images except for structured data, i.e. Microsoft Excel, Microsoft Powerpoint, .exe
       files, which do not require an image. The native file is to be named for the Bates number
       of the first page of the document. If a file cannot be rendered to TIFF then a slip sheet
       image is to be produced and endorsed with the same Bates number. The slip sheet shall
       contain the “original filename,” “original file path” and a brief explanation or description
       of the reason for the exception.

           c. Text Files: A single, document-level, Unicode text file is to be produced for each
       record. Text files should be named with the Bates number of the first page of the document.
       In the case of file where the text is electronically extractable, the text file should contain
       the electronically extracted text. For files where the text of the document is not
       electronically extractable, the file should be imaged then processed using optical character
       recognition (OCR). The text from a slip sheet should not be provided in the text file.

            d. Concordance Load File: A Concordance .DAT file should be produced containing
       document boundaries, attachment (parent/child) relationship, and metadata fields
       corresponding to those listed below (to the extent those fields exist and are available). Each
       file produced should have a corresponding record (row) in the data file.


 Metadata Fields:                  Description:
 BegDoc#                           The Bates number or file identification number of the start of the
                                   document
 EndDoc#                           The Bates number or file identification number of the end of the
                                   document




                                                  2
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 77 of 86 PageID #:511



BegDocAttach#                   The beginning Bates number or file identification number of the
                                first document in the parent/attachment group
EndDocAttach#                   The ending Bates number or file identification number of the last
                                document in the parent/attachment group
To                              The recipient of the document or email
From                            The author of the document or email
CC                              Persons copied on the document or email
BCC                             Persons blind-copied on the document or email
Custodian                       The person who maintains custody of the document or email
Source                          The original source of the data, if available (e.g. Joe’s Work
                                Laptop)
                                Author of the document or email
Author
Date Created                    Date and time the document or email was created
Date Sent                       Date and time the document or email was sent
Date Received                   Date and time the document or email was received
Date Last Modified              Date and time last modified for attachments and standalone
                                electronic files
Date Last Printed               Date and time last printed for attachments and standalone files
Time Sent                       Time the email message was sent.
Time Received                   Time the email message was received.
Time Created                    Time the native file was created.
Time Last Modified              Time the native file was last modified.
Email Subject                   Subject line(s) of email
Doc Title                       Title of the document
File Name                       File name of electronic document
File Path                       Original file path as maintained by operating system or network
Folder                          Email or document folder information
MD5, SHA-1, or SHA-1 Hash       Security and encryption values
Confidentiality Designation     Designation of any confidentiality claim applied to the document
Native File                     File path to location of native format document
OCR Path                        File path to extracted text (or OCR in the case of redacted images)
                                of the document

            e. Concordance Image (Opticon) Compatible Image Load File: Produce an Opticon
         .OPT or .LOG text file with the following comma delimited fields:
            IMAGE KEY, VOLUME, IMAGE PATH, DOCUMENT BREAK, FOLDER
            BREAK, BOX BREAK, PAGE COUNT


                                               3
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 78 of 86 PageID #:512




       Each volume should have separate NATIVE, IMAGE and TEXT sub-folders for the native,
       image and text files, and shall contain no more than 5,000 files per numbered sub-folder.
       The Volume folder will contain the data file. The data file will be named for the production
       volume and will have the .DAT file extension. The volume folder will contain a
       Concordance Image (Opticon) image load file with either the .opt or .log file extension.
       The image load file will be named for the production volume.

       3.      Pable must identify the Request that each document produced is responsive to.

       4.      This Request are to be construed broadly to yield disclosure of as much relevant

information as possible.

       5.      If Pable withholds any document because of a claim of privilege, Pable must set

forth the privilege claimed, the facts upon which Pable relies to support said claim of privilege,

and furnish a list identifying each document and thing for which the privilege is claimed, and

identify: (1) the date of the document; (2) each and every author of the document; (3) each and

every other person who prepared or participated in the preparation of the document; (4) each and

every person who received the document; (5) the present location of the document and all copies

thereof; (6) each and every person having custody or control of the document and all copies

thereof; (7) a description of the document (e.g., email, letter, memorandum, etc.); and (8) the

specific reason it was not produced. This instruction shall not limit the CTA’s right to seek an

order compelling production of documents Pable contends are privileged.

       6.      If Pable claims that any document or documents containing information responsive

to these Requests have been destroyed, missing, or lost, the production of which is sought by the

Request, Pable must furnish a list identifying each destroyed, missing or lost document and

identify: (1) the date of the document; (2) each and every author of the document; (3) each and

every other person who prepared or participated in the preparation of the document; (4) each and

every person who received the document; (5) a description of the document (e.g., email, letter,




                                                4
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 79 of 86 PageID #:513




memorandum, etc.); and (6) provide sufficient information explaining the circumstances resulting

in the said disposition of the document.

       7.      To the extent such material requested has already been produced, Pable is instructed

to respond by identifying such previously produced responsive material by Bates Number.

       8.      Unless otherwise stated, the time frame contemplated by thes Request is from

January 1, 2018, through the present.

                                           DEFINITIONS

       1.      The terms “Pable,” “you,” or “your” mean Christopher George Pable and any

attorney or other agent or representative of Pable.

       2.      The term “Websites” means any personal website owned or operated by Pable,

including but not limited to https://www.menchi.org.

       3.       “Showing” means depicting, identifying, reflecting, or reporting.

                    SUPPLEMENTAL REQUEST FOR PRODUCTION

       1.      Complete and accurate copies of the archived Websites showing the Websites as

they appeared from May 1, 2018 through the present.


       RESPONSE:


 Dated: October 29, 2020                               Respectfully submitted,

                                                       Chicago Transit Authority


                                                  By: s/ Nicollette L. Khuans
                                                      One of its Attorneys
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak



                                                 5
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 80 of 86 PageID #:514




aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601

28124597v1




                                        6
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 81 of 86 PageID #:515




    EXHIBIT M
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 82 of 86 PageID #:516




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                    )
CHRISTOPHER GEORGE PABLE,           )
                                    )
            Plaintiff,              )                Case No. 1:19-cv-7868
                                    )
      v.                            )                Judge Elaine E. Bucklo
                                    )
CHICAGO TRANSIT AUTHORITY           )
and CLEVER DEVICES LTD.,            )
                                    )
            Defendants.             )
____________________________________)
                                    )
CHICAGO TRANSIT AUTHORITY,          )
                                    )
            Counter-Plaintiff,      )
                                    )
      v.                            )
                                    )
CHRISTOPHER GEORGE PABLE,           )
                                    )
            Counter-Defendant.      )
____________________________________)


PABEL’S RESPONSES AND OBJECTIONS TO CHICAGO TRANSIT AUTHORITY’S
         10/29/2020 SUPPLEMENTAL REQUEST FOR PRODUCTION

       Plaintiff/Counter-Defendant Christopher George Pable responds and objects to

Defendant/Counter-Plaintiff Chicago Transit Authority’s (“CTA’s”) Supplemental Requests to

Plaintiff for Production dated October 29, 2020 as follows:

                                   GENERAL OBJECTIONS

        1.      Pable objects to the CTA’s instructions, definitions, and other prefatory provisions
to the extent they impose any meaning or interpretation on the CTA’s requests beyond the plain
and ordinary sense of the words used in the requests in the context of the provisions of the Federal
Rules of Civil Procedure and the Local Rules of the Northern District of Illinois.
  Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 83 of 86 PageID #:517




        2.      Pable objects to the CTA’s instructions, definitions, and other prefatory provisions
to the extent they impose any obligation on Pable in excess of or different from the requirements
of the Federal Rules of Civil Procedure, the Local Rules of the Northern Disrtict of Illinois, and
the Orders issued by this Court in this case.

       3.     Pable objects to the Time Period for which the CTA requests documents as
inconsistent with the parties’ agreement to limit discovery to the period June 1, 2018 through
December 31, 2018, with the exception of documents relevant to Pable’s damages to the extent
such damages have accrued or become ascertainable after December 31, 2018.

       4.      Pable objects to the CTA’s request for information relating to any claim of privilege
inconsistent with the parties’ anticipated mutual agreement to exchange such information on an
agreed-upon date. All of Pable’s specific responses and objections should be understood to not
encompass documents withheld on the basis of privilege.

                        SPECIFIC RESPONSES AND OBJECTIONS

Document Request No. 1

       Complete and accurate copies of the archived Websites showing the Websites as they
appeared form May 1, 2018 to through the present.

Response to Document Request No. 1

        Pable objects to the CTA’s request on the grounds that it is unreasonable, harassing, and
seeks information not relevant to any party’s claim or defense and out of proportion to the needs
of the case, considering the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit.




                                                 2
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 84 of 86 PageID #:518




November 13, 2020                           Respectfully submitted,



                                            /s/ Timothy A. Duffy
                                            Timothy A. Duffy (ARDC #6224836)
                                            Law Office of Timothy A. Duffy, P.C.
                                            290 Shadowood Ln
                                            Northfield, IL 60093
                                            847-530-4920
                                            tduffy@tduffylaw.com

                                            Attorney for Plaintiff
                                            Christopher George Pable




                                        3
 Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 85 of 86 PageID #:519




                               CERTIFICATE OF SERVICE

       I, Timothy A. Duffy, attorney for Mr. Pable, hereby certify that on November 13, 2020, I
served a copy of the foregoing on the following counsel of record by email to their address of
record on the CM/ECF system.

       Elizabeth Erin Babbitt
       Taft Stettinius & Hollister LLP
       111 E. Wacker Drive
       Suite 2800
       Chicago, IL 60601
       312-527-4000
       ebabbitt@taftlaw.com

       Allison Emma Czerniak
       Taft Stettinius & Hollister LLP
       111 East Wacker Drive
       Suite 2800
       Chicago, IL 60601
       (312) 840-4487
       aczerniak@taftlaw.com

       Nicollette L. Khuans
       Taft Stettinius & Hollister LLP
       111 East Wacker Drive
       Suite 2800
       Chicago, IL 60601
       (312) 527-4000
       nkhuans@taftlaw.com

       John Francis Kennedy
       Taft Stettinius & Hollister LLP
       111 East Wacker Drive
       Suite 2800
       Chicago, IL 60601
       (312) 527-4000
       jkennedy@taftlaw.com

       Attorneys for Defendant Chicago Transit Authority
Case: 1:19-cv-07868 Document #: 45-1 Filed: 02/05/21 Page 86 of 86 PageID #:520




    Steven W Jados
    SmithAmundsen LLC
    3815 E. Main Street, Suite A-1
    St. Charles, IL 60174
    (630)587-7934
    sjados@salawus.com

    Attorney for Defendant Clever Devices, Ltd.




                                                  /s/ Timothy A. Duffy




                                           2
